                                                                         Page 51 of 97

DC Plummer related that disclosing sources of information could possibly create a
chilling effect on victims coming forward to the APD. DC Plummer related the APD had
experience with officers that committed sexual assaults. The victims told the department
that until the APD reached out to them (sexual assault victims) that they felt that they
would not be listened to and that something could happen to them if they reported the
incident. DC Plummer related sexual assault victims are not going to want their
information shared and they are not going to trust the department to investigate it fairly.

On October 20, 2014 at 9:46 hours, the first supplemental interview of APD SGT
Jack Carson was conducted at the MOA offices (   th
                                                 7
                                                     Floor), 632 West 6h Avenue,
Anchorage, AK 99501. SGT Carson acknowledged he knew that the interview
was being digitally recorded. A certified transcript was completed of the
recording. (Refer to Attachment #33)

The following is a summary ot the interview with SGT Carson:

SGT Carson related the SAU investigation with ties to the AKNG recruiters started on
February 23, 2010. SGT Carson related he was in the office (limited duty and not on
the Street) and recovering from a calf injury. SGT Carson related that day (February 23.
2D10) he was ending his injury status so he was available to work by the next day or
two.

SGT Carson related he was not sure who mentioned the use of AKNG aircraft during
the illegal drug dealing
                       ‘“            -
                                                    he thought it wass source of
supply and thought it w                              ,
                                                                    ‘•
                                                                           about the
use of AKNG aircraft SGT C                                     •  s going to meat with
AKNG members and that he                          had connections on an aircraft that
basically was going between Ca... rnia and Alaska and AKNG members were going to
start sticking drugs on the AKNG aircraft. SGT Carson also related this information
could have been provided by

SGT Carson related he honestly did not remember informing SGT Redick of the
investigation of drug dealing into the AKNG but that most of his conversations went
straight to LT Henry who was heavily involved in what the SAU was investigating.

SGT Carson related that he and AST Hazelaar informed LT Henry of the status of the
investigation after the informant debriefs. LT Henry immediately said that he (was going
to notify General Katkus about the investigation into the AKNG. SGT Carson related
that he expressed his concern to LT Henry over notifying General Katkus becaUse he
had made a promise to that his employer was not going to be notified.
SGT Carson related LT Henry informed him (that he had made a promise to that
he could not keep. SGT Carson did not recall a reason given by LT Henry to notify
General Katkus of the SAU drug investigation. SGT Carson related he thought from the
gist of the conversation with LT Henry that APD cannot just make a deal with AKNG
members and not inform the AKNG. SGT Carson related he explained to LT Henry that
the SAU was using andes confidential informants and LT Henry knew
both men were being used as sources.




Case 3:15-cv-00187-RRB       Document 899-2 *SEALED*         Filed 09/14/18 pJ,,04V

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 1 of 47
                                                                         Page 52 of 97

SGT Carson related General Katkus and LTC Del-laas knew during the meetin
 February 26. 2010) we (SGT Carson and AST Hazelaar) were going to use             and
    A
        as informants to see how high the investigation could go and what could be
discovered both into the AKNG and into the supplier side of the drug dealing
organization. SGT Carson related that is when he remembered General Katkus offering
up everything that he and AST Hazelaar needed to further the drug investigation into
the AKNG. SGT Carson related that he and AST Hazelaar had no clue of the extent of
the drug dealing activity in the AKNG.

SGT Carson related on March 12. 2010 there was an airport interdiction and the
recovery of a large amount of marijuana. SOT Carson related the interdiction was
completely random and did not have anything to do with his informantsand
   •    SOT Carson related the AKNG was not providing any assistance to him or his
investigators on this case.

SOT Carson related that on March 24, 2010 the SAU was working n conjunction with
the SSTF. SGT Carson related personnel from both the SAU and FBI SSTF served a
series of search warrants in and around Anchorage. SGT Carson related during this
investigation he and AST Hazelaar obtained glass warrants on the state side. SOT
Carson related that after March24 2010 there was a lot of follow-up investigative work
that was being done with the investigation. The leads that were being followed-up were
more into the Mexican Cartel, The recruiting side of the drug dealing criminal activity in
the AKNG completely dried up. SGT Carson related that the AKNG recruiters knew
APD was investigating their drug dealing activities. SOT Carson related he and AST
Hazelaar had actually given up on the AKNG side and then all of a sudden
     :    reached out and started to revive the investigation for the SAU SGT Carson
related that is where the tie into the AKNG sexual assault complaints occurred.

SOT Carson related the investigation into the drug dealing with the AKNG recruiters
ended in two parts. SGT Carson related that they (SOT Carson. Officer McMillan and
AST Hazelaar) were told they weren’t allowed to investigate it further by LT Henry. SGT
Carson related a big reason was because they (SGT Carson and AST Hazelaar) could
not effectively investigate the AKNG allegations was because Officer McMillan had to
disclose the AKNG informant,        4__to the suspects involved in the criminal
activity

On October 20, 2014 at 11:25 am, a supplemental interview of APO LT Rich
Henning was conducted at the MOA offices (    th Floor), 632 West 6
                                              7                   th Avenue,

Anchorage, AK 99501. LT Henning acknowledged he knew that the interview was
being digitally recorded. A certified transcript was completed of the recording.
(Refer to Attachment #34)

The following is a summary of the interview with LT Henning

LT Henning related sometime after the notification to then OPT Fannng and Chief Mew
in October or November of 2013 Officer Seth McMillan was assigned to work with the
AKNG as a liaison with the AKNG (Office of Complex Investigations or 001). Officer
McMillan was meeting with LT Henning’s knowledge and approval with LTC Jane



Case 3:15-cv-00187-RRB Document 899-2 *SEALED*               Filed 09/14/18 PO48

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 2 of 47
                                                                     __________




                                                                                                         Page 53 of 97

    Wawersik a Special Investigator for the AKNG. LT Henning related Officer McMillan
    was providing LTC Wawersik with the information that both he (McMillan) and SGT
    Carson had learned during their drug investigation into the AKNG. Part of the
    information provided to LTC Wawersik included AKNG members bringing drugs in on
    military equipment and whether the APD could venfy that before the informant
    information dried up. LI Henning believed Officer McMillan rovided information about
    sexual assaults from the information he received from

    LI Henning related                                                   a member of the AKNG. was at
          I...         .1                                                            A
                 ...        ...   . ...    .....   ...   .   — .

                                                                      ‘‘vo lying on                mad
                                                                                                   LTH
                        btainedt          Iwas
                           ‘ined and was taken for ai
I                            When Officer McMillan parked in the L... lot of the Ar
    noticed there was a blacked-out (windows) SUV that pulled in and parked on the
    detective side LI Henning related Officer McMillan thought he might have been
    followed by someone who was known to

    On October 20, 2014 at 1:27 pm, APD LI Anthony Henry was interviewed at the
    MOA offices ( th Floor), 632 West 6
                  7                   th Avenue, Anchorage,
                                                              AK 99501. LI Henry
    acknowledged he knew that the interview was being digitally recorded. LT Henry
    was afforded the opportunity to make his own recording of this interview. A
    certified transcript was completed of the recording. (Refer to Attachment #35)

    LI Henry was provided with the APD Prelnterview Admonition prior to being
    recorded. (Refer to Attachment #36)

The following is a summary of the interview with LI Henry;

LI Henry related he has been employed by the APD almost twenty-three years. Lt
Henry related in 2010 he was the commander of the SAU.

LI Henry related the background information relevant to this investigation centered on
the disbandment of the Metro Drug Unit, LT Henry related he was tasked by the APD to
conduct the management review of that unit. LT Henry related the APD implemented a
new drug strategy that started in September 2009.

LI Henry related as a result of the Metro Drug Unit disbandment the APDs
implementation of the new drug strategy involved three tiers. The SAU comprised of
the SWAT members were tasked with the responsibility to conduct street-level
investigations that would take one to two weeks in duration to complete. The Vice Unit
conducted mid-term investigations that would take anywhere from one week to six
months to investigate. These are not hard fast rules but they want these in place. Task
force positions that includes both the DEA and the FBI would do long-term
investigations focusing on interstate drug activity. LI Henry related the Metro Drug Unit
had problems with detectives developing relationships with the U.S. Attorneys Office.
As a result of those relationships the detectives were conducting long-term federal
investigations under federal rules not following state statutes LI Henry related the



    Case 3:15-cv-00187-RRB                                         Document 899-2 *SEALED*   Filed 09/14/18 POi8

     Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 3 of 47
                                                                         Page 54 of 97

Metro Drug Unit management review started in June 2010 after members of the Metro
Drug Unit filed a lawsuit against the city.

LT Henry related he feels part of this matter involves an ongoing EEOC (Equal
Employment Opportunity Commission) complaint that he filed. LT Henry related in 2012
he was reassigned based on some issues that are currently being dealt with under the
guise of the EEOC.

LT Henry related an AKNG member with the Recruitment and Retention Section was
identified as a druci dealer in February 2010. Investigation revealed the AKNG member
was         -           LT Henry related there was no direct connection in which this
member of the AKNG was using the AKNG to facilitate his drug dealing activity. LT
Henry related the AKNG member traveled around the state and sold dope but the Army
was not facilitating that criminal activity. Therefore, the AKNG was not part of a drug
dealing conspiracy, (Note: This was quite an assumption by LT Henry since other
AKNG members are later implicated and were found to have ties with a Mexican
drug carteL) LT Henry relateds source of drugs was a civilian. LT Henry related
the name                   does not ring a ball (from Februar 2010). The SAU was
arresting a lot of people in parking lot jump outs and D  A
                                                              s arrest doesn’t stand out to
LT Henry.

LT Henry relatedwas developed from a cold contact. LT Henry related this was
his understandnci bE        he was not directly involvc
                               “e the investigation was
                                  federal case. LT F’’                 us a target of that
                                   LT Henry relatedL_ Jis on the indictment list:
however, the U.S. Attorney’s Office has chosen not ti indict Iat this point in time.
LT Henry related the FBI may have provided information to the AKNG for administrative
proceedings to facilitate dischargingbut he was not certain. LT Henry related
AST Hazelaar was the case task force officer until his SAU assignment ended and he
was replaced by APD Officer Eric Smith who finished this investi ation. LT Henry
related Chief Mew was fully aware because this case (involving           rom the AKNG)
because it came up in APD depositions in the lawsuit that the department has with the
disbandment of the Metro Drug Unit. LT Henry related the civil trial ended in a hung jury
so the case is going back to trial.

LT Henry related the issue to come to mind with regards to the AKNG is that General
Tom Katkus called him because Officer Seth McMillan had talked to a police officer
that’s also in the AKNG and is connected with General Katkus Chief of Staff.
(Investigation revealed the AKNG Chief of Staff was Tim DeHaas). General Katkus
called LT Henry and said he was upset because SGT Jack Carson or Officer Seth
McMillan alluded that he was not trustworthy. LT Henry related General Katkus is a
retired Captain from APD and the past Counter Drug Support Program’s Colonel of the
AKNG. As such, he worked with the FBI, DEA, and provided all the intelligence assets.
LT Henry related General Katkus obviously has a top-secret security clearance and has
worked intimately with the FBI and DEA over the years with regards to drug
investigations LT Henry related he had a conversation with Officer McMillan and




Case 3:15-cv-00187-RRB Document 899-2 *SEALED*                Filed 09/14/18 POôW

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 4 of 47
                                                                         Page 55 of 97

 explained that he (LI Henry) was not happy because the task force was working
          case.

LI Henry related he was unhappy because Officer McMillan talked to an AKNG
member (APD Officer Chns Simmons) about the investigation involving AKNG
members, He felt the communication could potentially compromise the               case
LT Henry related the drug investigation into the AKNG was not a SAU case because the
case was being worked by the federal task force. LI Henry related Officer McMillan
had no business communicating to anyone outside the SAU with that information. LI
Henry related Officer McMillan had been chastised for that (disclosure) and then they
(LI Henry and Officer McMillan) ended up talking to General Katkus and found out that
Officer McMillan really did not say that General Katkus could not be trusted LI Henry
related Officer McMillan had some relationship with, which he (LI Henry)
was sure has been mentioned in this whole AKNG mess. because osted
some allegations online. LT Henry related thatcame onto his radar screen after
he received a call from General Katkus indicating that one of his AKNG members and
one of his (LI Henry) members are talking out-of-school about an investigation,
indicating that General Katkus could not be trusted.

 LT Henry related he did not think that was ever registered as an informant, but
did not know that for certain,         was registered                an informant, LI
 Henry related the federal            case was called                 T Henry related in
reference to the AKNG connection the investigation never disclosed that any AKNG
members were actually involved (Even though LT Henry eventually mentions that      I
is on the U.S. Attorney’s indictment list). LI Henry related that an AKNG member was
identified as a drug dealer, but no information came to light to indicate that there was a
cell of AKNG members iniolved. was just a member of the AKNG selling dope
on the side. LI Henry related AST Joe Hazelaar was the person that had contacted
and AST Hazelaar was the person that got to confess. LT Henry related
he t ouht SGT Jack Carson might have been wEth ASI Hazelaar when the contact
with_ccurred. AST Hazelaar took this                      case as a state trooper and ASI
Hazelaar was the initial case officer, Ihe AKNG investigation always fell under the
umbrella of the SSTF. LI Henry related the drug investigation was definitely AST
Hazelaar’s first case he ran as a task force officer LI Henry did not believe AST
Hazelaar developed this as an SAU case and carried the case over to the SSIF. LT
Henry related he guessed it was possible that AST Hazelaar carried the drug
investigation over (from the SAU) to the SSTF. but he did not know when AST Hazelaar
transitioned from the SAU to the SSTF.

LI Henry related that he did not set up a meeting with the SAU and the AKNG
command staff. He reiterated the information about Officer McMtllan alleging that
General Katkus was not trustworthy LI Henry related there was a meeting that he
attended with SGT Redick and Officer MoMillan with AKNG General Katkus. He did not
know if Colonel DeHaas was there. LT Henry related the only person he knows in the
AKNG is General Katkus. LI Henry related that General Katkus should not have been
calling him about an investigation that the federal task force was investigating. LI
Henry related there was nothing malicious on Officer McMillans part. LI Henry related
Officer McMillan was just talking to his friends who were police officers in the AKNG and



Case 3:15-cv-00187-RRB Document 899-2 *SEALED*               Filed 09/14/18 POó4

  Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 5 of 47
                                                                        Page 56 of 97

the information got back to General Katkus. General Katkus was aware something (an
investigation) was going on.

LT Henry related there is nothing wrong with General Katkus and that he is trustworthy.
LT Henry related General Katkus has been involved in high-level drug investigations for
a long time in the AKNG with the CDSP (Counter Drug Support Program). LT Henry
related General Katkus was obviously aware that there was an investigation ongoing
that generated conversation with FBI (Agent Annie Kirkland) over at the SSTF. LT
Henry related there was a follow-up discussion with General Katkus regarding that
federal investigation but that was the only two time that he ever talked with General
Katkus about this federal investigation.

LT Hen    related he does not knowfrornlhe                        and only heard of
         from the AKNG cons iracy theory information            J    osted online. LT
Henry related he knew           __rL_and Officer McMillan were deployed somewhere
together in the AKNG together and had some kind of AKNG relationship or friendship.
LT Henry related he did not have anyone from his command deliver police reports and
recordings relating tcto the AKNG. LT Henry related that the release of
reports and recordings would have been approved by the SSTF people and that he did
not know if FBI Agent Kirkland was there at the time or when that might have occurred.
LT Henry related there definitely were communications with General Katkus (by the
SSTF) because the intent at the end of the investigation was for General Katkus to
commence administrative proceedings to discipline and discharge

LT Henry related SGT Carson had nothing to do with this                nvestigation. LT
Henry related SGT Jack Carson has an ulterior motive (not specifically described by LT
Henry at this time but is described later on in this interview), LT Henry related SGT
Carson never received orders from him to take APD reports and recordings to anyone.
LT Henry related this was a SSTF case and SGT Carson was not involved in the
investigation. LT Henry related any investigation reports and recordings should have
been coordinated through the F81 and not SGT Jack Carson. LT Henry related if SGT
Jack Carson took it upon himself to do deliver reports and recordings to the AKNG he
(SGT Carson) did not have the permission or the authority to do that.

 LT Henry related Officer McMillan sents manifesto (online article referred
to by LT Henry’, to him back in 2013 when it was posted on the Internet, LT Henry
related there is one thing mentioned in               s manifesto about him and SGT
Redick in the first meeting with General Katkus. General Katkus had some AKNG
people in that meeting. LT Henry was not certain ifwas present. LT
Henry related there were two meetings with the Guard. The very first meeting was
Officer McMillan communicating things that Officer McMillan shouldn’t have
communicated about the drug investigation involving an AKNGto Officer
Simmons who is also an AKNG member. LT Henry related in the second meeting.
General Katkus was generally briefed on the             investigation by the task force
officer AST Hazelaar because the FBI would not provide detail. General Katkus did not
receive any investigation details in the second meeting either. (LT Henry reiterated the
first meeting with General Katkus really centered on the allegation Officer McMillan




Case 3:15-cv-00187-RRB Document 899-2 *SEALED*              Filed 09/14/18 pffiO44

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 6 of 47
                                                                           Page 57 of 97

 made the statement to orm’           —nbers of the APD that General Katkus cannot be
 trusted during the time th            irug investigation was ongoing.

 LT Henry related that he did not know anything about the sexual assault allegations
 involving the AKNG recruiters. LT Henry related that he thought he would remember
 sexual assault allegations because his wife has worked in that field for two decades. LI
 Henry related he is tuned to the sexual assault aspect of things and if someone told him
 about something with regards to sexual assault, he would have notified APD LT Ken
 McCoy. no question about that.

 LT Henry related he did            rOffjçr McMillan to disclose the identity of the AKNG
sexual assault informant,         ‘         to General Katkus, LT Henry related the only
conversation he had with General Katkus was about Officer McMillans involvement with
talkinQ to APD Officer and AKNG member Chris Simmons about this federal drug
            investigation. LT Henry related there were no issues with sexual assaults,
and that he had no conversation with General Katkus about sexual assaults.
LT Henry related SGT Jack Carson has an ax to grind with him and the command staff.
It relates to an OEQ and an EEOC investigation. (LT Henry filed complaints through the
EEOC and OEO.) LT Henry related SGT Carson apparently has issues with other
members of the AKNG and takes it upon himself to conduct an investigation on his own
behind his (LT Henry) back because he (LT Henry) allegedly ordered a stop to an
investigation involving the AKNG. LT Henry related the allegations made by SGT
Carson are not true, LT Henry related he was troubled with SGT Carson because of the
strong possibility of his wife’s relationship (did not elaborate) in the AKNG Recruitment
and Retention Unit. SGT Carson took it upon himself to investigate and he (did not get
that direction from LI Henry

LT Henry related these are serious issues (discussed during the interview) and not at
any time have these questions been asked of him by anyone other than this investigator
(End of LI Henrys summarized interview).

 LT Vandegriff on an unknown date provided this investigator with an email exchange
from Keith L. Mallard (DPS) to Joseph M. Hazalsar (DPS), copied to LI Hen dated
February 11, 2010, thirteen days before the initial detention of drug suspect         by
the SAU, Mr. Mallard indicated he spoke with LT Henry the day before (February 10,
2010) and that he (LT Henry) was willing to keep him (AST Hazelaar) as long as he can
Mr. Mallard told AST Hazelaar once he gets his clearance transferred (from the DEA)
he saw benefit with him going over to the FBI but until this transfer occurs was directed
to stay with the SAU. Note: this email exchange provides verification that AST
Hazelaar was assigned to the SAU and was working a state level drug investi ation.
AST Hazelaar was not assigned to the SSTF at the time of the detention of •
on February 23. 2010 that initiated the drug investigation into the AKNG (Refer
to Attachment #37)

On October 22, 2014 this investigator went online and located the Liberty Planet
Weblog and found an article titled, Illegal Activities within the Alaska National Guard that
was posted                                                                     The article
included allegations that General Katkus and LTC Tim DeHaas had ordered him to



 Case 3:15-cv-00187-RRB Document 899-2 *SEALED*                Filed 09/14/18

  Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 7 of 47
                                                                        Page 58 of 97

 reveal the names of sexual assault victims that were reported to the police. (Refer to
 Attachment #38)

On October 23, 2014, this investigator received co ies of the APD’s AU Recuest for
                                                   A
Informant Registratio o           s for both              and
                              A
was given Informant               and was processed on March 3, 2010 by Control
Officer AST Ha el ar •          was terminated as an informant by Officer Eric Smith on
                    a
April 21, 2010.         was given informan              and was processed February
26. 2010 by Control Officer AST Joseph Hazelaar.       •   was terminated as an
informant on April21, 2010 by Officer Eric Smith. Both requests were approved by SGT
Darrel Redick on March 4, 2 4 th SAU Su ervisor. These attached documents
                                  A
provide verification that both        and      were registered SAU confidential
informants that were processed under LT Henry’s command. (Refer to Attachments
#39 and #40>

On October 28. 2014 LT Vandegriff forwarded a copy to this investigator of the APD
side show referenced by LT Henry informing Chief Mew of the arrest of
                    The presentation was from March 2010 and is titled

Anchorage Police Department. Special Weapons and Tactics, Street Level Drugs,
Special Assignment Unit. (Refer to Attachment #41)

On October 29, 2014 at 1:41 pm LT Kevin Vandegriff, APD Internal Affairs
Commander, conducted a telephonic interview with retired AKNG General
Thomas H. Katkus. The interview was recorded and a transcript was completed
by the APD. (Refer to Attachment #42>

The following is a summary of the interview with General Katkus:

General Katkus related that he did not have any information specifically into who or
what was being investigated at the AKNG. General Katkus related that he thought it
was the SSSTF investigators that came and visited his office about the AKNG drug
investigation. General Katkus related that he told the female FBI agent and AST
Hazelsar not to give him addrtional information because he was not law enforcement
anymore. General Katkus related he was not sure if LT Henry was there or not or even
if there was an APD person there. General katkus related there might have been a
third person present but it was a long time ago. General Katkus related he told the law
enforcement personnel present not to provide him with any specifics of their
investigation.

General Katkus related that Mark Headland from the Air Guard came to see him and
was asking him (General Katkus) about the drug investigation ongoing in the AKNG.
General Katkus related that he called the female agent from the FBI and said he did not
know what you (SSTF) are doing but it seems that this information (about the drug
AKNG drug investigation) is out there.

General Katkus related LT Henry came to his office much later on because Officer Seth
McMillan (also an AKNG member) made contact unknowingly with one of the bad guys,



Case 3:15-cv-00187-RRB Document 899-2 *SEALED*               Piled 09/14/18 PO44

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 8 of 47
                                                                          Page 59 of 97

                      General Katkus related he was concerned about cross threading
(overlapping) issues that should be handled by either the AKNG or the APD. General
Katkus related LI Henry brought SGT Redick with him and sat in his (Katkus) office and
all three of them met with all the players to try and get the story straight. General
Katkus related his point to Officer McMillan was in the future if you are an APD officer
and you have a case involving a guardsman get somebody not a guardsman to
investigate. LT Henry and SGT Redick sat there during the interview when Officer
McMillan was hrouht in, General Katkus related he talked to LTC Lawendowski,
                     andfrom the AKNG that day.

Note: General Katkus was asked was this the meeting where he had asked
to provide the names of sexual assault victims, General Katkus related he did
not recall. General Katkus related he did not want to get the victims’ names themselves
but to get their names to Octavia who was in charge of the sexual assault unit at that
time. General Katkus related he wanted to ensure the victims received assistance and
were all accounted for.

Note: General Katkus was asked how he found out about the original investigation and
was it from the female FBI agent (SSA Kirkland), AST Hazelaar. or maybe somebody
from the APD. or if it was essentially the SSTF. General Katkus related he had no idea.
General Katkus was also asked if he ordered LTC Lewandowski to contact AST
Hazelaar about getting cc ies of reports and audio files that can help with the
              to discharg          for his unlawful conduct. General Katkus related that
sounds like something which should have occurred because he (LTC Lawendowski) is
to get in touch with the investigating officer to obtain the details of the offenders
conduct. General Katkus indicated he did not think anybody did anything wrong in this
situation.

On October 29, 2014 at 4:44 pm LT Kevin Vandegriff, APD Internal Affairs
Commander, conducted a telephonic interview with retired AST Joseph Hazelaar.
The interview was recorded and a transcript was completed by the APD. (Refer to
Attachment #43)

The following is a summary of the interview with AST Hazelaar:

AST Hazelaar related he was familiar with the drug transaction that took place in the
parking lot at the Costco Debarr, which turned into the            investigation (in 2010).
AST Hazelear related he was either the lead or the case officer. AST Hazelaar related
he did participate in the briefing of General Katkus. LT Henry initiated the meeting and
took the lead and answered most of the questions. (The meeting attendees were
General Katkus and a Colonel (later identified as Tim DeHaas from the AKNG. LT
Henry. AST Hazelaar. and Officer Jack Carson> AST Hazelaar believed Officer Eric
Smith was also in attendance but was not sure do to the passage of time. LI Henry
took the lead on briefing the general. AST Hazelaar related he and Officer Carson were
actually a little upset that LT Henry wanted to expose the investigation prematurely in
the beginning. AST Hazelaar related when LI Henry realized that there was an AKNG
person involved in the drug transaction he said we have to immediately take this to the
AKNG and let them know were investigating one of their people.



Case 3:15-cv-00187-RRB        Document 899-2 *SEALED*         Piled 09/14/18

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 9 of 47
                                                                        Page 60 of 97

 AST Hazelaar related the FBI was not involved at all at this time. AST Hazelaar related
 those SAU members in attendance told the AKNG command staff who the informant
was and where he worked. The general or the colonel said they knew the name of
immediateIy as soon as his name was mentioned. This happened within a day or
two of us (AST Hazelear and Officer Carson> knowing the AKNG recruiters were
involved. AST Hazelaar related LT Henry said this takes precedence because the
General of the AKNG needs to be advised of the drug investigation and the informant
AST Hazelaar related both he and Officer Carson did not feel this was necessary
because a case had not been developed against the AKNHG recruiters yet. AST
Hazelaar related the investigation definitely seemed compromised because a lot of
information got leaked AST Hazelaar related he was not sure if that was a result of
briefing the general or not.

AST Hazelaar related the only time reports or audio recording were revealed was about
a year later when the JAG (Military Judge Advocate General) was requesting
information through Officer Eric Smith to dischargefrom the AKNG The
investigation was complete and the audio recordings could be released at this point.
AST Hazelaar related he would have given permission to release the reports and audio
recording when the investigation was complete but not early on in the investigation.

On October 29. 2014 MOA. Assistant Municipal Attorney Christensen spoke with the
attorney that handled the Kennedy-Feliciano lawsuit and she (unnamed lawsuit trial
lawyer> has no recollection of the AKNG ever coming up in Chief Mew’s deposition or at
trial. The trial attorney searched Chief Mews deposition for ‘national’, guard”,     •‘,


“Carson’, ‘Katkus’, and Informant” None of those items were found in the transcript.
This is in conflict with LT Henry’s recorded interview on October 20, 2014 where he
indicates that his superiors knew about the drug case because Chief Mew testified to it.
This investigation revealed APD command was aware of the interdiction and large drug
busts when they were made and press releases publicized.

On October 30. 2014 at 9:24 pm LT Vandegriff forwarded an electronic copy of a text
message he received from LT Henry. AST Joe Hazelaar texted LT Henry and advised
that he just got off the phone with a lieutenant from internal investigations from his
department. LT Henry texted back he was ordered not to tall< until the investigation was
complete. (Refer to Attachment #44)

On November 12. 2014 LT Vandegriff provided a copy of an email from Danielle
Newberry. United States Attorney Alaska dated June 7, 2010 with the Subject:
Case Initiation Meeting-                       The meeting was set for June 10, 2010
at 8:30 am and LT Henry is included on the email. (Refer to Attachment #45)

On November 12, 2014 this investigator obtained an online copy of a news article
published by the Alaska Dispatch News on October 29. 2014 titled: Alaska National
Guard Recruiters File Lawsuit Claiming Privacy Violations. (Refer to Attachment #46)

On November 12, 2014 this investigator obtained a copy online of a news article
published by the Alaska Public Media on October 8. 2014 titled: Colonel’s Military




Case 3:15-cv-00187-RRB      Document 899-2 *SEALED*         Filed 09/14/18 Pa@4@1
                                                                           4
                                                                           6

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 10 of 47
        ___________




                                                                          Page 61 of 97

 Honors Questioned in Wake of Guard Scandal. The article specifically outlines
 complaints and alleged abuses by LTC Tim DeHaas, (Refer to Attachment #47)

On November 13, 2014 at 7:57 am, retired APD SGT Darrel Redick was interviewed
at the MOA offices ( th Floor), 632
                     7
                                    West 6
                                         th Avenue,
                                                    Anchorage, AK 99501. SGT
Redick acknowledged he knew that the interview was being digitally recorded. A
certified transcript was completed of the recording. (Refer to Attachment #48)

The following is a summary of the interview with SGT Redick:

SGT Redick related that he was employed by the APD just shy of twentytwo years.
SGT Redick retired in December of 2013.

SGT Redick related he knew there was a vehicle stop where drugs were seized from
               ,but that he had no knowledge of SGT Carson doing a SAU investigation
into the AKNG recruiters until SGT Carson mentioned an issue with his wife (an Air
Force National Guard recruiter at the time) in the early spring of 2010 There was
discussion in the SAU office that SGT Carson’s wife received a direct or indirect threat.
SGT Redick believed this is when the drug investigation into the AKNG recruiters first
started

SGT Redick related there was further discussion about Officer McMillan having a
conversation with APD Officer Simmons (an AKNG member at the time) who was
having LTC Tim DeHaas from the AKNG over to his residence, Officer Simmons was
concerned that LTC DeHaas was going to start asking him questions about the AKNG
drug investigation. SGT Redick related Officer McMillan told Officer Simmons not to
say anything because SAU was working on the situation.

SGT Redick related he was guessing it was in that same time frame (early spring of
2010) that he got a phone call the same day (the day conversations occurred in the
SAU office described above) from LT Henry directing him and Officer McMillan to come
over to General Katkus office. SGT Redick related he went over to General Kalkus
office. LI Henry was already there. The meeting attendees     ‘—-“              .      LTC
DeHaas, LT Henry. SGT Redick. and Officer McMillan initially.                    rwas
brought in and General Katkus proceeded to severely chastise____________ SGT
Redick related he originally thought the meeting was about a drug investigation, but
General Katkus was chastising                   about the way he was reporting sexual
misconduct allegedl occurring in the AKNG. General Katkus during the meeting
wanted                to disclose the names of the victims of sexual assault. SGT
Redick rela I       K.B.       would not violate the victim’s confidentiality. General
Katkus and KB                  med to have a difference of opinion on how sexual
misconduct was supposed to be reported in the AKNG.

SGT Redick related he did not recall anybody else being at that meeting from the
AKNG. SGT Redick did not recall General Katkus giving         C          direct order to
disclose the victims names but it could have been perceived as an order by the way he
           was being dressed down, SGT Redick related he would not disagree the
time frame of the subject meeting was around June of 2010. General Katkus wanted



Case 3:15-cv.-00187-RRB      Document 899-2 *SEALED*         Piled 09/14/18 6
                                                                            Pa@4
                                                                            4 T

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 11 of 47
                                                                          Page 62 of 97

 sexual assault victims in the AKNG to report their incidents through their chain of
 command.

 SGT Redick related he did not think he said two words at the meeting. SGT Redick
 related afterwas excused the meeting was over. SGT Redick has no
 recollection of AKNG command saying anything about referring victims of sexual
 assault to the police.

 SGT Redick related he did not know if there was a reason to disclose confidential
 informant information to anyone in the AKNG relating to the drug investigation of the
 recruiters. SGT Redick related he did not know that the disclosure of confidential
 informant information to the AKNG had occurred until last week (week of November 3,
 2014). SGT Redick related typically the SAU would not disclose confidential informant
 information to unauthorized persons SGT Redick also related that just because
 someone is a general or a police chief does not mean they could not be involved in
 criminal activity.

 SGT Redick related he did not have any discussions at all with AST Joe Hazelaar. Jack
 Carson, or Seth McMillan with regard to providing APD police reports and audiotapes to
 the AKNG. SGT Redick related he is not familiar with LTC Lewandowski from the
 Guard

On November 13 2014 at 10:00 am, retired AKNG
was interviewed      ie MOA offices ( D Floor), 632 West
                                      7
                                                             Avenue, Anchorage.
AK 99501.                  acknowledged he knew that the interview was being
digitally recorded. LT Kevin Vandegriff, APO Internal Affairs, was also present for
the interview. A certified transcript was completed of the recording. (Refer to
Attachment #49)

The following is a summary of the interview with:

related that he joined the Alaska National Guard in 1982 and went to
Officer’s Candidate School in 1986. He became full-time in 1990 and retired in 2012.

related that he heard fromin the AKNG that APD LT
Henry and Audie Holloway. Director of the Alaska State Troopers, friends of General
Katkus. provided information to General Katkus about illegal activities such as sexual
assaults occurring in the AKNG and law enforcement cover-ups.

             Irelated the rumor         •1.      was u                       related that
                                      onal swinqs while                   was talking to
                                      relatec                              times
        did not make sense they I                 land other              1 persons) kept
having to move product and General ,.kus protected us
                                      .                                    3nd unnamed
other persons).related Director Hollowa                                       i General
Katkus on the investigation and General V
other persons to get rid of all the evidence.                                      old him
there were no arrests.



Case 3:15-cv-00187-RRB Document 899-2 *SEALED*                 Eiled 09/14/18 Pa41JI64?

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 12 of 47
         ________




                                                                           Page 63 of 97

              IreIatedtold him that he is a married man and that he
                ‘ should not have messed with those irIs (sexual assault victims), and
 that he                                                related this occurred in the May
 2010 time frame. I              related other conversations with female soldiers within
 the AKNG regarding sexual assaults began to tie in with claims, but the
 female soldiers would never be s cT                    related he finally had one female
 soldier say she was raped.                 elated AKNG                        had a rape
 kit completed (March 29. 2010).

related three other women then eventually talked to him about being
sexuaijjlted.                       related the perpetrators were all male members of the
                                   asked the sexual assault victims if they reported the
incidents to the police and every one of them said they we                  AKNG SARC
and the chain—ofcommand to report their sexual assaults.         KB         related the
sexual assault victims said that they do not want to talk about their assaults anymore
beca                   more afraid of the chain-ofcomrnand than they are of anything
else.                     d at that time none of the sexual assault victims had gone to
the p                      asked the sexual assault victims for their permission to contact
the police                and the four women gave him permission to contact the police.

related he told the AKNG sexual assault victims (four total) that he would
talk to the police on their behalf and set something up and that was when the meeting
occurred with General Katkus verbally chastising him. elated APD LT
Tony Henry was in the room and Officer Seth McMillan was told not to talk to him
anymore by LT Henry.

related he called up Officer Chris Simmons from the APD who was also in
the AKNG at the time.                 related he has known Officer Simm
       ----“i Officer Simmons that he has four w
             arding sexual assaults in the AKNG.
                                                               ntrme him
                                                             :Jfurther r
                                                                             I
             “ld him about hurting           ‘                ‘“  he told
         -    Irelated he suspected that                         a rapist
dealer and he told Officer Simmons that is his
related Officer Simmons referred him to Officer Seth MoM                          related he
met with Officer McMillan who started taking notes and                   as a Sex Crimes
Unit and the sexual assault victims can talk to that unit. I             Irelated Officer
McMillan mentioned that                  is a person of interest and he would like to talk


related there was no one in the AKNG that had the authority or the ability
to investigate the alleged sexual assaults.                  related under Alaska state law
all criminal offenses are investigated by civilian authorities. The AKNG, unlike the
regular Army. has no CID (Criminal Investigation Division).

related on Friday. June 4, 2010 he was at a confidence building exercise
a mile from the AKNG Armory and he saw Colonel Jorgenson who was his commander.
She Colonel Jorgenson) said General Katkus needs to see him immediately.
          related he drove over and walked inside General Katkus’ office in Fort



Case 3:15-cv-00187-RRB Document 899-2 *SEALED*                Filed 09/14/18 Pa31
                                                                             4
                                                                             6

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 13 of 47
                                                _______




                                                                          Page 64 of 97

Richardson, related he remembered as he was walking into General
Katkus office that LTC Joe Lawendowski was coming in his direction. He just looked at
him                 and said we (implied AKNG Command) got your number buddy,
We know what you’re trying to do, and we are going to take care of you

                related he entered General Katkus’ office. The attendees were General
Katkus LTC DeHaas, LT Henry. SGT Redick, and Officer McMillan. Officer McMillan
was sitting down and was visibvjrs irinct. C..____ related LT Henry was sitting
right next to Officer McMillan.         _
                                                -elated he remer- rsLTF
                                                                      -”-”
                                                                      1
directl to his right and that LT Henry just kept staring at him —



          related LT Henry had a name tag on his uniform shirt,                   related in
the corner of the room was SGT Redick or SGT Carson, he was not sure which one of
them it was.                 related he told the meeting attendees he was not at liberty to
disclose what he reported to the police.                   elated General Katkus and LTC
DeHaas said no, that if the sexual assaults involve the AKNG he ( has to
report sexual assaults to the command staff                     related he was even given a
direct order by the command staff to release the names of the AKNG sexual assault
victims and he refused to comply. once again related he remembered
looking at LT Tony Henry because he knows what an intimidating stare looks like and
LT Henry just locked eyes on him

related General Katkus said that he violated the chain of command and all
kinds of rules. General Katkus said he wanted the name of the sexual assault victims.
related he refused to give out the names of the AKNG sexual assault
victims and had been forbidden by the victims.                    related the command
                        it interaction he had with Officer McMillan in regard to
                         -




                                the APD officers in the room did not say anything while
                              ;elated he just got the stare from LI Henry who was in
                      Irelated the Army initiated an AR 15-6 investigation on him.

               related he tried to reach out to Officer McMillan again and Officer
McMillan said he was ordered not to talk to        k      ‘

                                                               “ Henry) and by the
AKNG (General Katkus) chains of command.                         —---
                                                                       h informed the
sexual assault victims of what happened and they told                  Ithey were more
afraid their AKNG chain of command than anything else and lost interest in coming
forward.                related some of the sexual assault victims did not want to talk to
him anymore.                   related when he received the General Letter of Reprimand
from the AKNG several victims told him how guilty they felt because he tried to help
them. related the sexual assault victims were afraid to go to the police
becau  -   -   ‘      iims everything that happened at the meeting (occurred June 4,
2010).                         related he actually drove a sexual assault victim (AKNG
victim                          the APD and talked to LI Ken McCoy and another sexual
assault victim had gone on her own volition to the police when he          C-       was
her commander.

At the conclusion of the above interview provided a copy of an AKNG AR
15-6 investigation completed on him on September 26. 2010. The report recommended
              be removed from command and receive a General Officer Memorandum



Case 3:15-cv-00187-RRB       Document 899-2 *SEALED*          Piled 09/14/18 Pa@4
                                                                             6
                                                                             t
                                                                             1

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 14 of 47
                                                                         Page 65 of 97

of Reprimand. Included in the AR 15-6 investigation is a sworn statement by LTC
Joseph Lawendowski dated July 28. 2010. In this sworn statement LTC Lawendowski
mentions the following in part:

           28, 2010 LTC Lawendowski completed a sworn statement as art of
          s AR 15-6 investigation and related on June 3 2010 the                    had a
         ‘e conversation with who related that he was ordered by
           a meet with APD Officer Seth McMillan referencing sornethin to do with
               :r with the RSP (Recruit Sustainment Program).                      informed
                I not to inform his chain of command because his chain of command could
not be trusted. his career de ended on it. and his chain of command would throw him
under the bus. After       -            called and informed LTC Lawendowski of the
conversation with—:____ he contacted Officer McMillan. LTC Lawendowski
called and notified the Chief of Sf (I Tfl r-           and General Katkus of the
conversaton                    had with                  The AR 15-6 sworn statement goes
on further to describe the meeting between                     nd Officer McMillan, Later
that evening LTC Lawendowski indicated he was informed by General Katkus that the
officer (Officer McMillan) was not in any position to conduct this investigation as he had
not coordinated with anyone in his chain of command or with the lead investigator AST
Hazalaar, LTC Lawendowski further related that General Katkus informed him that the
officer (Officer McMiltan) and his (APD) chain of command would be in the generars
office the next day (June 4, 2010) at 1100 hours. The events described in this
paragraph is additional evidence to the events that occurred the day before and leading
up to the June 4. 2010 meeting between SAU personnel and the AKNG Command
Staff.

On June 4, 2010 LTC Lawendowski details he was informed by the Chief (AKNG
position) to stand by with                or a meeting at Generals Katkus office. LTC
Lawendowski then details how                   arrived and when he (LTC Lawendowski)
entered the generals office that the general. the Chief of Staff (LTC DeHaas), the APD
Officer (McMillan), his supervisor (SGT Redick), and his supervisors boss (LT Henry)
were already in the office. (Note: This is the meeting LT Henry says did not occur
due to him not having any notes or memory of it) A copy of the AKNG AR 1 5.6
documents are included with this investigative report. (Refer to Attachment #50)

On November 13, 2014 at 12:57 pm, a second supplemental interview of APO SGT
Jack Carson was conducted at the MOA offices (   th
                                                 7
                                                     Floor), 632 West G’ Avenue,
Anchorage, AK 99501. SGT Carson acknowledged he knew that the interview
was being digitally recorded. A certified transcript was completed of the
recording. (Refer to Attachment #51)

The following is a summary of the interview with SGT Carson:

SOT Carson related that he does not have a clear recollection of handing APD reports
and audiotapes over to the AKNG. SOT Carson related he was contacted by somebody
(no recollection of whom) but it was someone from within the department because it
wasn’t from the AKNG side, SOT Carson related that the AKNG wanted the information
because had since moved                   but wanted to return to Alaska. SOT Carson


Case 3:15-cv-00187-RRB         Document 899-2 *SEALED*       Iziled 09/14/18 Pat€*7

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 15 of 47
                                                                          Page 66 of 97

related the AKNG finally wanted to deal withand discharge him            II.      SGT
Carson related he remembered discussing with SGT Redick or LT Henry what
information the APO would be turning over to the AKNG. SGT Carson related he does
not remember what was finally decided, but the he left the discussion thinking it was
reasonable.

SOT Carson related the AKNG recruiter case was run largely from within the SAU. The
SSTF people were also heavily involved. FBI personnel provided help, knowing the
case would eventually go federal. SOT Carson related it was not until the SAU did all
the search warrants and took down a large sum of drugs and money that the FBI took
aver.

On November 13, 2014 at 2:45 pm, a supplemental interview of APD Officer Seth
MCMILLAN was conducted at the MOA offices (   th Floor), 632 West 6
                                              7                     th Avenue,
Anchorage, AK 99501. Officer McMillan acknowledged he knew that the
interview was being digitally recorded. Present for the interview was LT Kevin
Vandegriff, APD Internal Affairs Commander. A certified transcript was
completed of the recording. (Refer to Attachment #52)

The following is a summary of the interview with Officer MeMillan:

APD Officer McMillan related that he and APD Officer Chris Simmons are personal
friends and AKNG members. Officer McMillan related when they (Officer McMilIan and
SGT Carson) first started this drug investigation. admitted to being a drug dealer.
and agreed to cooperate. Officer McMillan related he called Officer Simmons and
asked Officer Simmons what he knew about Officer McMillan related at that
time he was in SAU and Officer Simmons was on patrol. Officer McMillan mentioned
that Officer Simmons knows better than to ask the why question. Officer McMillan
related Officer Simmons told him that Is an AKNG recruiter that he was asking
about. Officer MoMillan related rumors were circulating in the AKNG that the Army
Guard recruiters were trouble.

Officer McMillan related sometime later Officer Simmons saw him. SOT Carson, and
AST Joe Hazelaar walking           into the back of APD, A short time later there is a big
drug bust, so Officer McMillan was sure Officer Simmons put all that together. Officer
McMillan related that shortly thereafter Officer Simmons called him and indicated LTC
DeHaas casually asked him (Officer Simmons) about the unusual activity in the AKNG
and especially about

Officer McMillan related that he informed LT Henry. because he knew that this was after
SGT Carson, AST Hazelaar and LT Henry had disclosed information to General Katkus
and LTC DeHaas about the AKNG drug investigation. Officer McMillan related LTC
DeHaas obviously heard   Is        name because they (LT Henry, SOT Carson. and AST
Hazelaar) provided all the current investigative information to General Katkus and [TO
DeHaas. Officer McMillan related that he never called Officer Simmons and told him
that ,vas working as an informant for APD.




Case 3:15-cv-00187-RRB Document 899-2 *SEALED*               Filed 09/14/18 6
                                                                            Pa41
                                                                            4 ?

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 16 of 47
    ____




                                                                            Page 67 of 97

    Officer McMiIlan related when they (AKNG members General Katkus and LTC DeHaas,
    and APD members LT Henry, SGT Redick, and Officer McMillan) met with on June 4.
    2010, LT Henry did not indicate to him (Officer McMillan) they were meeting to discuss
    a statement he allegedly made about General Katkus being untrustworthy Officer
    McMiIlan related the catalyst for the meeting was that he (Officer McMillan) was talking
    to              and eventually to

    On November 13, 2014 at 7:43 pm Officer McMillan sent this investigator an email with
    an attached photo ra h of a document from the conclusion of the AKNG AR1 5-6
    investigation of       :_.
                                   Officer McMillan did not have the original copy but
    indicated the attached copy was provided to him after then Colonel Bridges sat down
    with him at the Ding How Restaurant in Muldoon. Officer McMillan indicated the
    meeting was under a false pretense of his reenlistment when in fact the Colonel was
    actually pushing him for information on any APD pending AKNG investigations. (Refer
    to Attachment #53)

This investigator acquired a copy of            s AR 15-6 investigaton and contained
therein is the memo from Colonel Bridges. (Refer to Attachment #50 for reference).

On November 13, 2014 at 7:45 pm Officer McMtllan sent this investigator an email
referencing the Aguilar-Spinelli Test The test is a judicial guideline for the legal criteria
to be a police informant versus a citizen informant, whose identity need not be
concealed (Refer to Attachment #54)

On November 13, 2014 at 4:05 pm, APD Officer Chris SIMMONS was interviewed
at the MOA offices (th Floor), 632 West 6
                    7                     th Avenue, Anchorage, AK 99501.

Officer Simmons acknowledged he knew that the interview was being digitally
recorded. APD Union Steward Chris Lutes and LT Kevin Vandegriff, APD Internal
Affairs, were also present for the interview. A certified transcript was completed
of the recording. (Refer to Attachment #55)

Officer Simmons was provided with the APD Pre-Interview Admonition for
Witness Interviews prior to being recorded. (Refer to Attachment #56)

The following is a summary of the interview with Officer Simmons:

Officer Simmons related that he has been employed by the APD for eleven years and
ten months The vast majority of his time has been spent in Patrol.

Officer Simmons related he knew                                      McMillan with
information a few times Omcr S                                   ould often stop by
during AKNG drill to complain about General Katkus command andwould
mention drug allegations involving AKNG members. Officer Simons always told
  KB.       meet with Officer McMillan Officer Simmons related the first time he heard
Cirnii E.P. vas the day Officer McMillan made his first drug bust because Officer
McMillan called him and asked whowas. Officer Simmons related he did
not have any discussion with anyone in the AKNG about the drug bust and all that he




Case 3:15-cv-00187-RRB Document 899-2 *SEALED*                 Filed 09/14/18 Pa4”
                                                                              4
                                                                              6

    Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 17 of 47
                                                                         Page 68 of 97

knew was that                was involved because Officer McMillan had asked about
him    •   previously.

Officer Simmons related he did not know any of the details or specifics of what was
going on in the AKNG drug investigation. Officer Simmons related he was not aware of
any of the other targets of the investigation. Officer Simmons related about a month
later he was at APD and sawbeing                 r d into the building by SAU personnel
so he put two and two together and figured      •    who was not in handcuffs was
working with APD.

Officer Simmons related on one occasion someone from the AKNG tried to get
information from him about what was going on with Officer Simmons related his
wife worked at Family Programs which is located at the AKNG armory. Officer
Simmons related he and his wife were at LTC Tim DeHaas’ house one evening, maybe
a couple months after the initial phone call from Officer McMillan. Officer Simmons
related after dinner LTC DeHaas said to him there is a lot of big stuff going on with
        Officer Simmons related that he knew enough to know that nobody should really
know about Officer Simmons related he informed Officer McMillan about the
statement made by LTC DeHaas immediately. Officer McMillan related he did not
discuss anything aboutwith LTC DeHaas and it seemed to him that LTC DeHaas
was probing for information,

Officer Simmons related                    also came into his office and in one of those
general: what do you think he                     should do if he knew discussions, and
mentioned what if he                      s of sexual assault in the AKNG? Officer
Simmons related he a                        would have open..ended conversations like that
Officer Simmons rel                        would never provide an actual name or an actual
victim, AKNG unit. or an s,             mation. Officer Simmons related since
           lIe ad the involvement of the AKNG recruiting command again that he
referred                to Officer Mctvlillan.

On November 14, 2014 at 10:15 am, APD Officer Eric Smith was interviewed at the
MOA offices (t1 Floor), 632
             7
                             West 6
                                  1h Avenue, Anchorage,
                                                           AK 99501. APD Union
Steward Chris Lutes and LT Kevin Vandegriff, APD Internal Affairs Commander,
were also present for the interview. Officer Smith acknowledged he knew that the
interview was being digitally recorded. A certified transcript was completed of
the recording. <Refer to Attachment #57)

Officer Smith was provided with APD Pre-Interview Admonition for Witness
Interviews prior to being recorded. (Refer to Attachment #58)

The foliowing is a summary of the interview with Officer Smith:

Note. Officer Smith related that the task force lead agent in charge is Elizabeth
Oberlander. She, the FBi attorney, and other people at the SSTF discussed his coming
in for an interview. Officer Smith related he understood we were not going to discuss
specifics of the ongoing FBI investigation so he could participate in this interview.




Case 3:15-cv-00187-RRB Document 899-2 *SEALED*               Filed 09/14/18 Pa41
                                                                            6

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 18 of 47
                                                                           Page 69 of 97

Officer Smith related that he has been employed by the APD for over thirteen years.
Officer Smith related he was assigned to the SAU until roughly the end of January or
the beginning of February 2010 when he was put back on the FBI SSTF and has been
there since that time. Officer Smith related he was technically assigned to the SAU. but
is housed with the FBI.
Officer Smith related that his supervisor on the SAU side was SOT Darrel Redick who
was his sergeant and LT Henry was his Commander. Officer Smith related on the FBI
side he had a supervising special agent. Her name was Annie Kirkland.
Officer Smith related that he was aware of the SAU encounter with illegal drug dealing
within the AKNG on February 23, 2010 and the traffic stop that involved a Samoan man.
Officer Smith did not remember his full name but he thinks it wasinvestigation
revealeds last name is. Officer Smith related that he was called by AST
Hazelaar and notified that he and Officer MeMillan had done a jump out and a traffic
stop and needed some help because there were a lot of people everywhere. Officer
McMillan and AST Hazelsar also asked him if there was anyone else at FBI that could
come to assist. Officer Smith related at this time this drug investigation was a SAU
case,
Officer Smith related he helped intervsewingbut AST Hazelaar and
Officer McMiIlan took control of Officer Smith related AST Hazelaar and SOT
Carson started to conduct controlled buys and that he would help with those buys. SOT
Jack Carson had been part of SSTF before and AST Hazelaar has been part of the
DEA before. Both officers quickly realized that this was going to be a bigger case than
what SAU typically would handle and investigate. Officer Smith related that was his
impression as to why the SSTF got called right off the bat and why the task force assists
SAU to this day.
Officer Smith related there was a big drug bust, a drug interdiction around March 10,
2010, at the airport that tied into one of the two men from the initial traffic stop (that
occurred February 23, 2010). Officer Smith related the federal task force did not take
over the SAU investigation definitely until March of 2010 after the interdiction at the
airport. Officer Smith related based on all the information he had been given by the
SAU, that he wrote four federal search warrants and one state search warrant,
Officer Smith related he wrote those (federal and state) warrants and the warrants did
have something to do with Officer Smith related there is never really
a clear date when the SSTF says its their investigation. Officer Smith explained he
meant that somewhere in between the controlled delivery of the marijuana that came
from the seizure at the airport (March 10, 2010 to the day of the search warrants
(March 24, 2010), the SAl..) drug case involving •           ndust morphed into
becoming a SSTF Case. OfFicer Smith related one search warrant specifically of the five
search warrants was the basis for the next ten months of the federal investigation for
sure, Officer Smith reiterated that prior to the big interdiction seizure the day-to-day
involvement with that drug case (AKNG recruiters) was being run out of the SAU. For
the first few weeks, the SAU reached out to SSTF when they (SAU) needed a hand to
debrief or do a buy or something. Officer Smith related he did help with multiple SAU
buys before the AKNG drug investigation became a SSTF case Officer Smith related



Case 3:15-cv-00187-RRB Document 899-2 *SEALED*                Filed 09/14/18 Pa@4t64

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 19 of 47
                                                                        Page 70 of 97

he did not know at the time where this SAU drug case was going to go. Officer Smith
related the case started to transition because he (Officer Smith) was the one that wrote
the warrants but all that information came from the SAU investigators and the work that
AST Hazelear had done, Officer Smith related all the early investigative work was
documented on APD paperwork so it was clearly still an SAU case. Officer Smith
related he was not aware of any meeting that may have taken place between Annie
Kirkland. LI Henry, and General Katkus to talk about this drug investigation.
On November 14, 2014 at 12:45 pm this investigator and LT Kevin Vandegriff, APD
Internal Affairs Commander conducted a telephonic interview with AKNG member
LTC Timothy DeHaas in the 7 th
                               Floor Conference Room of the MOA offices, 632
West  t
      6 h Avenue, Anchorage, Alaska. 99501. The interview was not recorded and
the following information was documented.

The following is a narrative summary of the telephone interview with LTC Del laas of the
Idaho Army National Guard:

The interview was not digitally recorded,

After identifying this investigator and LT Vandegriff, LTC DeHaas was informed that an
independent investigation was being conducted that was initiated by the Municipality of
Anchorage to look into the drug dealing and sexual assault issues relating to the AKNG
and their handling by the APD. This investigator requested LTC DeHaas talk to us
(Brown and Vandegriff) about his knowledge of these issues and he readily agreed
This investigator advised LTC DeHaas that in this investigators possession was a copy
of an                   document that contained specific details about the issues under
investigation that mentioned his position within the AKNG.

The following is a summary of the telephone conversation in question and answer
format with LTC DeHaas and not a certified transcript. The summary was derived from
this investigator’s notes taken during the conversation

Brown: I am looking at some            documents from 2010, There was a meeting you
attended in late February 2010 (noted in an         iocument as approximately one
month prior to March 29, 2010 by Major General Katkus) with members of the
Anchorage Police Department and Major General Katkus of the Army National Guard
The meeting related to drug dealing by a member or members of the Alaska National
Guard Recruitment and Retention Unit. What can you tell me about that meeting?

LTC DeHaas: I only attended part of that meeting. I was called in and it was already
ongoing

Brown: What happened at that meettng and what was your role?

LTC DeHaas: There was a matter that was being discussed and I was asked to sit in by
the General.




Case 3:15-cv-00187-RRB      Document 899-2 *SEALED*        Filed 09/14/18 Pa9t4

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 20 of 47
                                                                       Page 71 of 97

 Brown: Did you learn that was an informant for the APD’s criminal
 investigation?

LTC DeHaas: I dont recall hearing that at that meeting.

Brown: Did you learn about the boyfriend ofof the
Recruitment and Retention Unit?

LTC DeHass: I dont recall hearing that at that meeting but other times we talked about
she was involved.

Brown: Did you learn specifics of what was being investigated?

LTC DeHaas: That mightve been discussed: that was possibly involved in a
dru incident and that it was an ongoing investigation. We were also bnefed by APD
that       and                   were involved.

Brown: Did you discuss this with any of the recruiters?

LTC DeHaas: There was no discussion withy Major General Katkus and
myself.

Brown: Did Major General Katkus discuss with you the disclosures made by the APD?

LTC DeHaas: No.

Brown: June 4, 2010 there was a meeting at Major Genera’ Katkus office attended by
LI Henry, Seth McMillen, you, and SGT Darrel Redick where IJwas
called in. What was your role at that meeting? Were there allegations of sexual assault
in the Alaska National Guard made against male members against female members?

LTC DeHaas: Yes, Seth (McMillan) was at that meeting with                  and it came
up about sexual assaults occurring in the Guard

Brown: Were the names disclosed?

LTC DeHaas: If you have information on that was supposed to provide the
information (on sexual assaults in the AKNG) andwould not give it, I dont
recall an order to to give the information (on sexual assaults in the AKNG).
The general was trying to determine if it was an AKNG matter or a civilian matter I
dont think any of the APD people that were there were in uniform. Five (people) is
correct that were at the meeting We (Katkus and DeHaas) were introduced but I do not
remember the three individuals (from the APD) I do not know them.          :   did not
give specifics on names and was dismissed from the meeting. We had no other
meetings like that. There were two meetings. if the record shows no more than that. I
recall more about versus what I remember about




Case 3:15-cv-00187-RRB Document 899-2 *SEALED*            Filed 09/14/18   Pa1ff64

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 21 of 47
                                                                          Page 72 of 97

On November 15, 2014 at 1: 29 pm, LT Henry notified this investigator electronically
that he located and would provide documentation requested from his first interview with
this investigator to LT Vandegriff. LT Vandegriff received and inventoried the
documents on November 14, 2014. LT Vandegriff forwarded the documents to this
investigator and was received at my business address. P 0. Box 6598, Harrisburg. PA
17112 on December 8, 2014. The following documents were reviewed and are
attached to this report as follows:

    1   Memorandum from LI Anthony Henry to Independent Investigator Rick Brown
        dated November 15, 2014. (Refer to Attachment #59)

Note: A review of this document revealed that LT Henry acknowledges a meeting on
February 26, 2010 with MG Katkus. The next significant date in the memo is March 8,
2010, LT Henry indicates there was a SSTF case meeting. The next date listed as
March 9. 2010 that mentions a meeting with the FBI at the FBI office reference the
          case (SSA Kirkland would have been involved in that meeting). The last date
listed was March 11, 2010 and it mentions a meeting with General Katkus with possibly
AST Hazelaar.

Additionally, the memo goes on further to state that providing General Katkus with
information concerning the misconduct of AKNG members was part of the plan that was
coordinated through the FBI. These issues would have clearly been discussed in both
the March 8 and March 9 meetings with the FBI SSA, FBI. and task force officers prior
to the follow-up meeting with MG Katkus.

    2. An excer t of the online manifesto purported to be authored by
                (Refer to Attachment #60))

   3. LT Henrys work activity logs for the time periods of February 1 5-28. 2010: March
      1-14. 2010: and May 24-June 6, 2010. (Refer to Attachment #61)

LT Henry’s work activity log for February 26, 2010 confirms he had a meeting with
General Katkus. During LT Henry’s interview he stands firm that the meeting was to
discuss allegations involving Officer Seth McMillan that the general could not be trusted.

Note: The allegation that Officer McMillan made the statement that General Katkus
could not be trusted did not surface until June 3. 2010 when                   was referred
to him (McMillan) by                                 details this event in his
investigation’s sworn statement. During the initial telephone conversation with Officer
McMillanalleges in the phone conversation that Officer McMillan told
him not to inform his chain of command because they could not be trusted.
        informed LTC Lawendowski and in his               sworn statement from June
2010 he clearly indicates he relayed that information to his chief of staff and the general
that same evening.

LI Henrys work logs for March 8, 9 and 10, 2010 reflect the information provided in
item number one above. LT Henry’s work logs for June 3 and JUne 4, 2010 indicate he




Case 3:15-cv-00187-RRB       Document 899-2 *SEALED*         Filed 09/14/18 Pa@1?

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 22 of 47
                                                                           Page 73 of 97

was on duty working SWAT/SAU both days and there is no mention of any meetings
with the AKNG.

    4. Email to DC Fanning dated October 17. 2013 reference media questions. (Refer
       to Attachment #62)

    5. Full online manifesto purported to be authored   byl                           (Refer
       to Attachment #63)

    6.                .1
                       nitiation paperwork, undated.
                  was submitted March 9. 2010, r 01
                                                 f
               nent #64)

These documents provided by LT Henry clearly verifies the initial SAU case involving
the AKNG was not a federal investigation and any releases of case information or
disclosure of confidential informants would have to be authorized by the proper APD
authority. This document is in conflict with LT Henry’s assertions that from the very
beginning the SAU case was a federal investigation and that any disclosures to the
AKNG were approved under the FBI’s authority The FBI’s disclosures did not occur
until March 11. 2010 clearly after the early stages of the SAU investigation.

   7.            Background paperwork for                     (Refer to Attachment #65)

   8. Email dated June 23. 2010 from AST Hazelaar. (Refer to Attachment #66)

Note This email relates this case was initiated in February 2010 and it has taken this
long (June 23. 2010> to get it         for FBI funding.

   9, Email dated June 7. 2010 from AUSA Office (2). (Refer to Attachment #67)

Note This email is the verification of the initiation of the federal          investigation
that was scheduled for June 10, 2010 for                             that LT Henry refers to
in his inteniiews.

   10 Email dated July 9, 2010 from Ann Kirkland, FBI SSTF Supervisory Special
      Agent (Refer to Attachment #68)

Note This email is from Ann Kirkland to LT Anthony Henry about the federal
case. The message to LT Henry from SSA Kirkland was that she was not sure how
much involvement the SAU will have in the federal investigation. It also provided
federal funding documents for APD personnel who were not assigned to the SSTF.

   11. Email dated February 28, 2011 from Eric Smith with attached press release.
       (Refer to Attachment #69)

   12. Emails dated February 17 and March 21 2011 reference                     I ravel (2>.
       (Refer to Attachment #70)




Case 3:15-cv-00187-RRB       Document 899-2 *SEALED*           Filed 09/14/18 Pa@t64

Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 23 of 47
                                                                         Page 74 of 97

       13, February 2011 and June 2011 SSTF Monthly Report (2). (Refer to Attachment
           #71)

       14. Email from John MoKinnon to Anthon Henry dated September 25, 2014
           reference perjury allegations against ‘ (Refer to Attachment #72)

       15.           Briefing Slides (5). (Refer to Attachment #73)

       16. FBIJAPD SSTF MOU dated November 21 2005. (Refer to Attachment #74)

    17. Training outline for SAU regarding new drug enforcement strategy (2009).
        (Refer to Attachment #75)

    18. APD Drug Enforcement Strategy Matrix (2009) (CPT Cobb) (Refer to
        Attachment #76)

Note: This investigator noted the APD Drug Enforcement Strategy Matrix for street level
drug investigations indicates the investigation from February 23, 2010 to approximately
March 12. 2010 fell clearly within the purview of the SAU.

    19. Drug Enforcement Management Review 20072009 (LI Anthony Henry). (Refer
        to Attachment #77)

Note: LI Henry authored and provided a copy of the executive summary of this review.
On page 18 of 48, under Confidential Informant Records, paragraph one indicates the
following, informant records must be maintained by the department in a secure
location. It is well understood that the identities of the persons who cooperate with the
police do so at considerable risk to their own safety and keeping their identities
protected is critical.’

    20. Copy of Anchorage Municipal Code section 3.90.040 C (Police Investigative
Files). (Refer to Attachment #78)

On November 14, 2014 at 6:18 pm LT Henry sent this investigator an email and related
he keeps a personal log of his time and was able to determine the exact dates of the
meetings this investigator discussed with him regarding the AKNG. LI Henry wrote:

   •     February 26, 2010 would have been the first meeting with General Katkus we
         discussed.

   •     March 11 2010 met with MG Katkus both me and the FBI but his memory says
         AST Hazelaar.

A copy of the subject email is included with this report. Refer to Attachment #79.

November 17. 2014 LTVandeqriff notified this investigator that he received a telephone
call from AKNG               who advised she was a victim of sexual assault back




Case 3:15-cv-00187-RRB Document 899-2 *SEALED*              Piled 09/14/18   Pa44

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 24 of 47
                                                                          Page 75 of 97

in March 2010. She related that the meeting that occurred an June 4, 2010. in which
General Katkus attempted to obtain sexual assault victim information from
in front of APD members, very much impacted her confidence in the department. The
interview was not recorded: however, LT Vandegriff compiled a narrative summarizing
their conversation. (Refer to Attachment #80)

On November 19. 2014 at 10:00 pm, this investigator, while on another assignment not
related to this investigation, was in the Commonwealth of Puerto Rico and spoke with
AKNG                     .  She reiterated the information captured by LT Vandegriff on
November 17, 2014.                expressed her willingness to be interviewed by this
investigator about the personal impact of her command staff trying to obtain the names
of sexual assault victims in the presence of APD officers. This investigator was very
clear that we would not discuss the merits of her case because this was not the forum
for that type of evaluation. This investigator will schedule an interview with
during this investigators next visit to Anchorage.

On November 24, 2014 at 6:50 am LT Vandegriff, APD Internal Affairs Commander
conducted a telephonic interview with FBI SA Steve Payne. The interview was
not recorded and a narrative report was completed. (Refer to Attachment #81)

The following is a summary of LT Vandegriff’s report:

SA Payne related he remembered the drug investigation which involved the AKNG
which began in February of 2010. SA Payne related he was aware that employees from
the APD had briefed General Katkus of the AKNG of the existence of the AKNG drug
investigation within several days of it being initiated and frankly this disclosure blew him
(SA Payne) away.

SA Payne related the choice to brief one of the potential subjects of an investigation of
its existence impeded the investigation. SA Payne related he didn’t understand why
that was done and was at a loss for why that was done. SA Payne related
compromising the informant so early in the investigation rendered the informant no
longer effective. SA Payne related any squared away police officer, regardless of
whether they were a detective or not, should have known better than to compromise
their informant.

SA Payne related he remembered both SGT Carson and Officer McMillian being bent-
out-of-shape about the informant disclosures. SA Payne related SGT Carson and
Officer McMillan were extremely frustrated by LT Henrys decision to brief the General
so early in the investigation especially when they (SGT Carson and Officer McMillan)
were unsure as to who might be involved and its subsequent effect on the case

SA Payne related he did not remember having any discussions with APD personnel
about releasing audio files and APD police re arts to the AKNG to assist with an
administrative discharge of AKNG member            •      SA Payne related that after
the drug investigation was complete or wheneverwas no longer assisting the
investigation it would he permssible to assist the AKNG in its administrative
proceedings.



Case 3:15-cv-00187-RRB       Document 899-2 *SEALED*          Filed 09/14/18 Pa.tfi*1

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 25 of 47
                                                                       Page 76 of 97

SR Payne related he did not participate in any briefing of General Katkus with regard to
this federal investigation. SA Payne related he was not aware of any meetings between
the FBI and General Katkus. SA Payne related he was not aware of SSA Annie
Kirkland briefing General Katkus. SR Payne related SSA Kirkland was the squad
supervisor and he (SA Payne) did not believe for a second that SSA Kirkland would
have briefed the general and not told him (SR Payne) about it as he (SA Payne) was the
team leader for the federal case. SA Payne related General Katkus had been briefed
about the AKNG investigation before the FBI had even become involved.

SA Payne related he was assigned to work the case and both SGT Carson and Officer
McMillan had invaluable knowledge of the AKNG and its inner workings SR Payne
related LT Henry had specifically told SGT Carson and Officer McMillan they were not
to be involved in working the case against the AKNG. SA Payne related that both SGT
Carson and Officer McMillan were terrified of the negative repercussions that would
befall them if LT Henry found out they were talking to him (SA Payne> about the AKNG
case.

SA Payne related LT Henry made an agreement with SSA Kirkland to deputize a portion
of the SAU. SA Payne related the purpose of the agreement was to send some federal
overtime money SAUs way. SA Payne related this decision did not sit very well with
FBI HQ. SR Payne related by the time the issue had surfaced with FBI HQ, SSA
Kirkland had stepped down as the supervisor and that he became the supervisor and
had to deal with the negative after-effects of their (LT Henry and SSA Kirkland)
decision.

SR Payne expressed his dissatisfaction with how this drug investigation had been
handled by LT Henry. SR Payne related that by the time he had gotten involved all of
the critical decisions had been made and it was an impossible case to solve, SA Payne
related the pre-mature notification of the AKNG chain of command, when they (AKNG
command) were supposedly part of the problem, had done too much damage to the
case

On December 15. 2014 this investigator received an electronic copy of an APD
Memorandum from LT Vandegriff to LT Henry that served LT Henry notice that his next
interview will be conducted on December 18, 2014 at 1300 hours as part of this
investigation (Refer to Attachment #62)

On December 17,, 2014 at approximately 1:00 pm LT Kevin Vandegriff, APD
Internal Affairs Commander and this investigator conducted a telephonic
interview with AKNG member                           The interview was
recorded and a certified transcript was completed. <Refer to Attachment #83)

The following is a summary of the interview with.

Note: wrote a letter of complaint to Alaska State Senator Lisa Murkowski that was
signed on July 9, 2010.




Case 3:15-cv-00187-RRB     Document 899-2 *SEALED*         Filed 09/14/18 6
                                                                          Pat
                                                                          ê ?

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 26 of 47
                 _____
                                                                               ______




                                                                       Page 77 of 97

related that he did get a response letter back from Senator Murkowski
probably within six weeks of the July 2010 timeframe. All Senator Murkowskis letter
said was that she sent the complaint to the AKNG and the APO. The AKNG responded
back to Senator Murkowski and related he        •   had been given proper due process
and was under a                                related Senator Murkowski ave it to the
AKNG and the AKNG gave it to General Katkus. who was the person his
complaint was actually filed against. related his complaint did not go
anywhere after that.

           related he was working with Jack Carson and a gentleman by the name of
Joseph (AST Hazelaar) and they told him that they already talked to General Katkus.
General Katkus wanted him to continue working with Jack Carson and Joe (Hazelaar)
and that Gen        a     wanted him to implicate other AKNG members who were
selling guns.            refused to do that.           related General Katkus called him
nto the generals office and informed him tha he ( eneral Katkus) was already aware
of what was oin on, and that he better cooperate with the APD or that would be the
end of his (I      career.

related he was working within February or March of 2010. Th
probably a month after he started working with the APD, General Katkus told
he used to be a police officer and knew everything that was going on with him
related General Katkus told him to continue working with the APD and
everything will be okay.

           relatedhecr” J to cooperate with the APD and then the name
        surfaced               ?lated he did not want to cooperate anymore and then the
APD offered to put him .
                                 on the payroll. related he turned down the
APD offer to be a paid informant. General Katkus then called him into the general’s
office and directed him to his         commander’s office to resgn. (APD records
reveal was terminated as a confidential informant on April 21, 2010, (Refer to
Attachment #40 for additional details).

This investigator asked the following clarifying questions of “I don’t want to beat
a dead horse, but just to make sure I am totally clear, before you decided to stop
working with them APD) you did have a meeting with Katkus who told you he knew
everything?”             responded ‘Yes, sir Correct Yes. he did “This investigator
then asked, “That was that dunn the time you were working for the APD as a
confidential informant”             responded ‘Yes. Correct. Yes’ (Refer to
Attachment #83, page 13, lines 16 through 25)

On December 17. 2014 this investigator received a copy of the APD Code of Conduct
Policy from LT Vandegriff that defines departmental expectations for on and off duty
personal behavior. A copy of the APD Code of Conduct Policy is included with this
investigative report. (Refer to Attachment #84)

On December 18, 2014 at 9:38 pm, a Supplemental Interview of APO Chief of
Police Mark Mew was conducted at the MOA offices (7 Floor), 632 West 6th
Avenue, Anchorage, AK 99501. Chief Mew acknowledged he knew that the



Case 3:15-cv-00187-RRB      Document 899-2 *SEALED*        Filed 09/14/18   6
                                                                            Pa@t

Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 27 of 47
                                                                         Page 78 of 97

interview was being digitally recorded. A certified transcript was completed of
the recording. (Refer to Attachment #85)

Chief Mew was provided with the APD Pre-Interview Admonition prior to being
recorded. (Refer to Attachment #86)

The following is a summary of the interview with Chief Mew:

Note: The interview began with a discussion about a letter of complaint received from
Alaska State Senator Lisa Murkowski dated July 14, 2010 wherein
made a complaint that the APD did not keep the fact he            was acting in the
capacity of a confidential informant and was actively working in an ongoing investigation
confidential from his employer the AKNG,

Chief Mew related that he initially confusedwith Chief Mew
related that if asked in 2013 who complained to Lisa Murkowski, he probably wouldve
answered it was                     Chief Mew related he gave the Murkowski letter to CPT
Bill Miller and told him to look into the complaint and figure out what was going on.
where APD was with this investigation, and help him (Chief Mew) sort out the
department’s response to the Senator. Chief Mew related he did not send the
Murkowski letter to Internal Affairs but gave it to the Captain (CPT Miller) of the Crime
Su ression Division (C SD) at the time to look into it, CPT Miller came back and said
is not being completely honest. The APD is working with                    and        is a
suspect. CPT Miller related the APD is going to be charging             ery soon so
is throwing around a bunch of erroneous counter assertions to try take the heat off
himself because is about to be indicted federally. Chief Mew related the APD
could not explain all this to the senator, but the situation appeared under control. The
response to Senator Murkowski didn’t go out until January 24 of 2011. Chief Mew
related he did not remember if CPT Miller caused the delay or if he lost track of the
Murkowski letter.

Chief Mew related he decided to begin a criminal investigation of General Katkus. (The
question by this investigator prior to this response was did you consider initiating an
internal investigation to see what was going on in the APD?) Chief Mew related he
learned the same night that he first requested the FBi to look into the allegations
involving General Katkus that the FBI sent SA Steve Payne to ask General Katkus
about the allegations directly. Chief Mew related the answer that he received from the
FBI in 2011 was not satisfactory to him, because the subject of the investigation was, in
part, providing the answer. Chief Mew indicated that if the FBI found fault with General
Katkus or a problem with the APD, that he assumed the FBI would advise him.

Chief Mew related he decided not to initiate an internal investigation on November 7,
2013 on LT Tony Henry because LT Henry had several actions against the APD and
was accusing the department of retaliation. Chief Mew related LT Henry had EEOC
complaints against the department and LT Henry was misbehaving and challenging his
chain of command in a variety ways. Chief Mew related he was told by MOA attorneys
not to hold him accountable. Chief Mew related MOA attorneys feel differently about LT
Henry today than they did a year ago, and that he is getting different legal advice on



Case 3:15-cv-00187-RRB Document 899-2 *SEALED*              Filed 09/14/18 Pa@ft64

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 28 of 47
                                                                         Page 79 of 97

how to proceed with respect to LT Henry. Chief Mew related he discussed these
allegations with Dennis Wheeler. George Vakalis, the city manager, and the mayor.
Chief Mew related this is identified in his timeline.

This investigator asked Chief Mew what was his attorney’s (Attorney Wheeler) legal
advice to him? Chief Mew stated, 1-le did not have any,’ it was just a briefing to let
him know what we had going on.” This investigator asked Chief Mew if the MOA
attorney told him that he couldn’t investigate LT Henry. Chief Mew responded, “No. but
he told me I couldn’t investigate Henry on some other things that were happening at that
period of time, So I just didn’t bother having a discussion with him (Attorney Wheeler).’
Chief Mew related he thought that he knew the answer would be the same and the legal
advice would be to not investigate LT Henry. Chief Mew related he did what he was
permitted to do by MOA attorneys who were assisting the APD work through the cases
involving LT Henry. Chief Mew related that he did nothing in respect to LT Henry that
was not cleared by MOA legal and Employee Relations.

Chief Mew related in September 2014, that he did not remember ever being told SOT
Carson and Officer McMillan were ordered by LT Henry to give up the informant files
and quit working the AKNG. Chief Mew also related during this time these specific
allegations seemed like new information to him.

Chief Mew related that he did not recall a bnefing with retired DC Steve Hebbe about
the disclosure of confidential informant information to General Katkus in October 2013.
Chief Mew related he has a recollection his information came from reading the
newspaper article and then seeing the complaint coming in from the mayor’s office with
respect to                  Chief Mew related those two pieces of information were the
two things that caused him to call up LT Henning to obtain a briefing. Chief Mew related
that DC Hebbe might have come to him with some allegation, but he does not
remember the DC Hebbe briefing. Chief Mew related he is just drawing a blank on the
DC Hebbe briefing (relating to the disclosure of APD confidential informants to the
AKNG).

Chief Mew related he couldn’t figure out what the date was he talked to the investigator
from OCI. Chief Mew related he spoke to the OCl Investigator for probably a couple
hours in his office but it wasn’t booked with his secretary in advance. (Note: Chief Mew
discussed this interaction in his October 16, 2104 interview as providing details
from his timeline to the OCI investigator similar to what he has provided during
this investigation)

Chief Mew related he thinks it’s fair to say APD command felt along the way that they
would like answers to questions about what LT Henry did or didn’t do. Chief Mew
related he did not remember anybody from APD command looking at him and saying
they don’t care what the deal is with the EEOC or what the City Attorney is telling him
(Chief Mew). the APD needs an investigation now and answers to these questions.

Chief Mew related other people might say they identified issue one, two, and three for
LT Henry on November 7. 2013. Chef Mew related he did not recognize all three of the
issues at that time. Chief Mew related he didn’t fully understand the issues and then his



Case 3:15-cv-00187-RRB       Document 899-2 *SEALED*         Filed 09/14/18 Pa1
                                                                            6

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 29 of 47
                                                                        Page 80 of 97

memory degraded on issues two and three, or that he never did fully understand issues
two and three until it all came together in September of 2014.

Chief Mew explained issue number one was investigating General Katkus. Issue
number two was the disclosure of the confidential information to General Katkus at the
AKNG. Issue number three was whether LT Henry told SGT Carson and Officer
McMilIan to quit working the AKNG. Chief Mew related if he was interviewed the day
before he read Officer McMillan’s timeline in September 2014, that he would have
answered on issue one; LI Henry said don’t investigate General Katkus. On issue
number two LT Henry said give APD case files to the AKNG JAG officer so that the
AKNG can run these guys (AKNG drug dealers> out of the service, but he wouldn’t have
said to give all APD informant files to General Katkus On issue three Chief Mew
related that he would’ve answered that APD drug investigators were not able to make
any headway with AKNG recruiters because the case had soured, not because they
were ordered by LT Henry not to work on it.

On December 18, 2014 at approximately 1:00 pm, a Supplemental Interview of
APD LT Anthony Henry was conducted at the MOA offices (    th Floor), 632 West 6
                                                           7                   th
Avenue, Anchorage, AK 99501. LT Henry acknowledged he knew that the
interview was being digitally recorded, LI Henry was afforded the opportunity to
make his own recording of this interview. A certified transcript was completed of
the recording. (Refer to Attachment #87)

LT Henry was provided with the APD Pre-Interview Admonition prior to being
recorded. (Refer to Attachment #88>

The following is a summary of the interview with LT Henry:

LT Henry related that he, in conjunction with the FBI, would be investigating and dealing
with drug prosecutions tactically, and the timing of that release (of investigative
information to facilitate an AKNG military proceeding for a discharge) would have been
through the FBI task force officers or FBI Agent Kirkland. LI Henry related his
directions were that General Katkus was going to be able to deal with
administratively because that’s the only authority General Katkus had and the FBI was
still going to prosecuteif the U.S. Attorney would take the case.

LT Henry related that he did not even know that SGT Carson was involved in the AKNG
drug investigation until he (SGT Carson) was down in SAU talking to the guys that the
DC had told him to develop this timeline on the AKNG drug investigation.

LT Henry provided this investigator with hs Personal Log Sheet that covered the time
period of February 2010. There was an entry on the log that listed the date of February
26. 2010. Part of the entry for that date indicated there was a meeting with General
Katkus LT Henry confirmed that a meeting occurred with AKNG General Katkus on
that date. (Note: This was the date identified of the alleged disclosures made and
directed by LI Henry to the AKNG command relating to the specifics of the SAU AKNG
recruiter drug investigation.)




Case 3:15-cv-00187-RRB      Document 899-2 *SEALED*          Filed 09/14/18 Pa@1
                                                                            4
                                                                            6

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 30 of 47
                                                                          Page 81 of 97

LT Henry related that General Katkus said that Officer McMillan had issues with him
(General Katkus) being trusted. LT Henry said he did not know if he mentioned to
General Katkus at that time there was an on-going drug investigation. LT Henry related
the trust issue Officer McMillan had with General Katkus is what generated the AKNG
meeting the he. SGT Redick, and Officer McMillan attended at the AKNG. LT Henry
related that was the only time. February 26, 2010, that the three of them (LT Henry.
SGT Redick, and Officer McMillan) were together at the AKNG to meet General Katkus.

LT Henry related there was no conversation that he remembered about the targets of
the AKNG drug investigation at the February 26, 2010 meeting. LT Henry related he
thinks that probably occurred at the second meeting (March 11, 2010). LT Henry
related there was no release of confidential informant information that he was aware of
at the first meetin with the AKNG on February 26, 2010. (Note: Confidential
informant           irst signed PAD SAU informant packet the day of the first
meeting February 26, 2010.)

LT Henry related this AKNG drug investigation was already an          case and
s introduction lead into the Mexican drug source, LT Henry related the jump out
drug buys started the investigation Jump outs aren’t automatically an
(federal) case, but they can turn into them (federal cases>.

 LT Henry related the National Guard. United States military, Army. Air Force, and Navy
deals with drug offenses within its ranks, but the primary concern is operational
readiness. LT Henry related the military deals with these things mostly through non-
judicial means and they (military) remove soldiers from the service because soldiers
involved in drug offenses compromise readiness of the military LT Henry related there
was nothing sinister going on with regards to the SSTF interacting with General Tom
Katkus to allow him to clean the AKNG ranks.

LT Henry related he has very little memory involving the circumstances surrounding the
AKNG drug investigation because it occurred five years ago and that he was reaching
to obtain information. LT Henry related unlike SGT Carson and Officer McMillan that he
was not allowed to go talk to people, develop timelines, and conduct research to come
up with inte’ligent answers (for this investigation).

Note: LT Henry confirmed he authored the Executive Summary of the Metro Drug
Audit. Under confidential informants LT Henry wrote ‘It is well understood that the
identities of the persons who cooperated with the police do so at considerable risk to
their own safety and keeping their identities protected is critical.’ LT Henry related what
they (APD/police) are talking about is we (APD/potice) do not go out and advertise this
person is working for the cops, but that he can guarantee every informant that APD
uses to develop cases that APDs informant s identities gets disclosed in court during
discovery.

LT Henry related on March 8 2010 he had a meeting with SSTF officers and then there
was a meeting (March 10, 2010) with the FBI with SSTF personnel in the referenced
         Dase LT Henry related then there was a meeting (March 11. 2010) with




Case 3:15-cv-00187-RRB Document 899-2 *SEALED*                Filed 09/14/18 6
                                                                             Pa@.Pt
                                                                             4  7

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 31 of 47
                                                                         Page 82 of 97

General Tom Katkus which is consistent with what he (LT Henry) told this investigator
from the beginning.

LT Henry related the only thing thatever references in his timeline
(received from Officer McMillan in 2013> relevant to him (LI Henry) is that
mentions him by name in the online article, LT Henry related he reviewed Personal Log
Sheets (for June 2010) and for June 3 to June 4, 2010. The logs just says shift.

LT Henry related he has no memory of what occurred on June 3 and 42010. LT Henry
related all the meeting information for the end of February20l0. or the beginning of
March (2010> came from his personal logs. LT Henry related he remembered two
meetings at the AKNG and that is what his (LI Henry) notes say, LT Henry related he
never told Officer McMillan to stop investigating the AKNG recruiters.

LT Henry related whatdescribed about him in the online article was not
correct. The AKNG meeting did not occur as described. LI Henry further related the
only time he had a meeting as described byin the online article was in
February 2010. which was the first meeting (February 26, 2010).

This investigator advised Li’ Henry of the sworn written statement that was part of an
AKNG AR 15-6 investigation completed by LTC Lewandowski. The sworn statement
documents on June 4, 2010 LTC Lawendowski went to General Katkus office and LI
Henry was there. LT Henry related LIC Lawendowski got his dates wrong. LT Henry
related there was one date that he was at the AKNG and that was the very first meeting
that he (LI Henry) had with General Katkus and that was in February 2010. LI Henry
related LTC Lewandowski may have provided a statement but his dates are wrong.

This investigator asked LI Henry to take away the June 4 2010) date and asked LI
Henry if he was ever in a meeting with General Katkus, SGT Darrel Redick, LTC Tim
DeHaas, and thento discuss sexual assaults happening in the AKNG? LI
Henry related no, there was no mention of any sexual assault investigations and if there
were some sexual assaults that came to his attention, that he (LI Henry) would have
relayed that information to LI Ken McCoy (APD SVU Commander).
LT Henry related he does not remember discussingwith Officer McMillan
until he received the online article from Officer McMillan in 2013. LI Henry related ha
does not know
LI Henry indicated this investigation is politically motivated. LI Henry related that the
political piece needs to be understood. LT Henry related the APD does not normally
give information about people’s criminal behaviors to their employers, but that the Army
or the military is different, and they (APD) regularly work with the military for national
security and readiness issues.

This investigator asked LI Henry if there was ever a meeting that he attended with
General Katkus to talk about the AKNG recruiter investigation in which SGT Jack
Carson was present. LT Henry related no, that he does not remember SGT Carson
being at any meeting that he (LI Henry> attended with the AKNG. LI Henry related he
did not know that SGT Carson was involved in the AKNG drug investigation until SGT
Carson was asking APD people to help him create a timeline at the request of the DC.



Case 3:15-cv-00187-RRB Document 899-2 *SEALED*               Filed 09/14/18 Pat
                                                                            6

Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 32 of 47
                                                                        Page 83 of 97

LT Henry related that he does not have anything sinister going on with General Tom
Katkus. LI Henry related whether people like him or not, his (LT Henry> intent was
good in the AKNG drug investigation. LT Henry related his intent is to do the right thing
and there’s no sinister effort here, none.

 LT Vandegriff asked LI Henry if General Katkus ever called him and asked him (LI
Henry> who Officer McMillan was getting his information from in the AKNG. LI Henry
related that did not occur. (Refer to Attachment #87, page 96, lines 21-24 for this
specific conversation.) LI Henry related he remembered one conversation with
General Katkus and it was about General Katkus being accused by Officer MoMillan of
not being trustworthy. LI Henry related he had no knowledge that Officer McMillan was
trying to work with               so that incident did not occur
LI Vandegriff asked LI Henry ii his statement was very firm that he did not release any
information to the General Katkus prior to the FBI authorizing the release of that
information. LI Henry related five years ago on March 11. 2010, there was a second
meeting and is the meetin that he remembered ASI Hazelaar attending. Ihe meeting
was in reference to the           case. LT Henry does not remember SGT Carson ever
being there. LT Henry related that was his answer, that he was not being evasive, and
that his answers were truthful and honest. LI Henry related his answers are backed up
with a written document.

On December 19, 2014 at 1.09 pm this investigator received an email with an attached
letter dated December 17, 2014 from LTC Ruth Cresenzo. National Guard Regional
S ecial Victims’ Counsel (Alaska) that provided notice she represents AKNG
                         related to this investigator she wanted to participate in the
interview and knew the discussion would not be about the merits of her
case but about the reporting process. A copy of the email and attached letter are
included with this report (Refer to Attachment #89)

On December 19, 2014 at approximately 1:19 am a supplemental interview of APD
CPT Bill Miller was conducted at the MOA offices ( th Floor),
                                                   7
                                                              632 West 6th
                                                                           Avenue,
Anchorage, AK 99501. CPT Miller acknowledged he knew that the interview was
being digitally recorded. A certified transcript was completed of the recording.
(Refer to Attachment #90)

CPT Miller was provided with the APD Pre-lnterview Admonition for Witness
Interviews prior to being recorded. (Refer to Attachment #91)

The following is a summary of the interview with CPI Miller:

Ihis investigator provided a copy of a letter sent to Chief Mew by Alaska Senator Lisa
Murkowski dated July 14. 2010 A copy of the letter was provided to CPT Miller for his
review and to refresh his recollection. The letter outlined in part the complaint from
                that he was forced to resign from the AKNG and that he had been
working with the APD. The APD informed him                this matter would be kept
confidential. ndicated he was working as a confidential informant and the APD
investigators promised not to notify his employer, the AKNG. (Refer to Attachment #24
for additional details).



Case 3:15-cv-00187-RRB      Document 899-2 *SEALED*            Filed 09/14/18 Pa
                                                                              *
                                                                              6

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 33 of 47
                                                                         Page 84 of 97

CPT Miller related that he remembered the letter and completing a response to Senator
Murkowski for Chief Mew. CPT Miller does not remember the complainants name
     • specifically. CPT Miller does not remember who he talked to in the department
to obtain information for the response, CPT Miller related APD captains typically
contact whatever department unit is involved to obtain a quick background of the
situation to intelligently answer a complaint. CPT Miller further related in this case the
response was easy because it was an active investigation and the department could not
provide any information.

CPT Miller related that if a female writes a letter, for example, and there is an active
investigation, but she says that the officer took me to a place and sexually assaulted
me, and in researching this. he (CPT Miller) finds that theres a time gap. then we would
investigate that situation. However. CPT Miller related in this complaint to Senator
Murkowski. it appears the complainant was looking to get information on the APO case

OPT Miller related letters received from elected officials usually are completed or turned
around in a couple of weeks. OPT Miller related he was not sure why the response
letter to Senator Murkowski was delayed, CPT Miller related he did not have a good
answer for the timeline.

Note: The response to Senator Murkowski didn’t get mailed out until January 24, 2011
(Approximately six months later)

On December 19, 2014 at 2:35 PM, a supplemental interview of APD LT Kenneth
McCoy was conducted at the MOA offices (7111 Floor). 632 West 6 1h Avenue,
Anchorage, AK 99501. LT McCoy acknowledged he knew that the interview was
being digitally recorded. A certified transcript was completed of the recording.
(Refer to Attachment #92)
LT McCoy was read the APD Pre-Interview Admonition for Witness Interviews
prior to being recorded. (Refer to Attachment #93)

Following is a summary of the interview with LT McCoy
LT McCoy related that the 001 report indicated there were originally twenty sexual
assault cases forwarded to law enforcement, and of that twenty seventeen were
referred to the APD. LT McCoy verified the forwarding of seventeen sexual assault
cases to the APD. LT McCoy related that the APD wanted to ensure that those
seventeen cases were properly investigated. The SVU did an inventory of their own
and determined that in addition to the seventeen cases that were referred to the APD.
there were an additional ten cases that APD investigated from the AKNG. LT McCoy
related the additional ten cases brought APDs numbers up to twenty-seven cases that
were actually opened related to the AKNG. LT McCoy related one of the 1 cases
identified goes back to 2004. There was one additional case that did not involve the
AKNG but involved a recruiter from the United States Marine Corps, That makes a total
of twenty-eight cases on APD’s list.
Note: This investigator identified the AKNG case on the list provided by LT McCoy that
is listed as #5, with an actual APD Case Number of               The list indicates the



Case 3:15-cv-00187-RRB      Document 899-2 *SEALED*          Filed 09/14/18   6
                                                                              Pal

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 34 of 47
             _____________________




                                                                        Page 85 of 97

case was unassigned and dechned withhsted as the suspect. The 2010
case number was assigned to the incident; however the case was reported in 2013
ipproximately three ears later. The victim in this case is                  whose married
last name is now          LT McCoy verified the name of the victim and the suspect in
this case. LT McCoy verified the date of the actual sexual assault occurred on March
27, 2010. This sexual assault incident occurred between the 1 disclosure of
confidential informant information to General Katkus on February 26. 2010 and the 2
disclosure of confidential informant information on June 4. 2010 to General Katkus. The
District Attorney ultimately decided not to bring criminal charges against the suspect
in this case. The first list is titled by LT McCoy as APD-SVU Investigations
Timeline Review, National Guard. It contains a total of twenty-eight entries.

LT McCoy relatedmade an anonymous report in 2010. those
reports are assigned APD incident numbers. so the report received a number when she
actually made the anonymous report. LT McCoy related he beheved                     went
to the SARC with the AKNG and the SARC referred her to the Anchorage Sexual
Assault Response Team. LT McCoy related the APD forensic nurse would have
contacted the dispatch center to receive a set of case numbers and then at that point
she (forensic nurse) would conduct the sexual assault examination and a brief interview
with and collect the evidence. That evidence would be stored at APD
without any identifying information and until such a time that the victim would come
forward and remove the restriction for the case so it could be investigated.

Not LT McCc -lvii rovided a 2’ list of cases that were developed from a review of the
                            ? files involving National Guard recruiters
   JN.                 J-c.         The second list is titled by LT McCoy as National
Guard Investigations. It contains a total of twenty-one entries.

LT McCo related that the APD was given the                                     regarding
                 and           There were about twelve hundred to fifteen hundred
pages of documents. LT McCoy related that the APD went through those documents
and identified an additional twenty-one cases of criminal activity. Therefore, there was
a total of twenty-one cases that APD found involving criminal conduct in that group. LT
McCoy related out of the twenty-one cases that APD discovered, in those
eports, fifteen of the incidents were brand new and the APD had to assign case
numbers to those cases Six cases mentioned in the                      reports already
had some APD involvement and a report had been generated previously. Those six
cases have 2013 case numbers assigned to them. LT McCoy related some of the
cases do not involve sexual assaults. but other criminal activity. Seven of the cases
were sexual assaults. LT McCoy related the APD met with the Army OlD (Criminal
Investigation Division) and gave them (CID) information that APD had learned from the
                              investigations, which was  “                  to Army C1D,
They (Army CID) knew of some of the information from
  .....,,   (fl b-   —-   :.J
                                                 -‘‘




LT McCoy provided the following documents:




Case 3:15-cv-00187-RRB          Document 899-2 *SEALED*      Iziled 09/14/18 Pa@t
                                                                             41
                                                                             6

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 35 of 47
                                                                          Page 86 of 97

    1, Undated memorandum authored by                              LTC (Ret) AKARNG.
       (Refer to Attachment #94)

    2. APD SVU Investigations Review, National Guard, Table of Contents. <Refer to
             —




       Attachment #95)

    3. Alaska National Guard Cases Reported to APD. (Refer to Attachment #96)

    4. National Guard Investigations, Table of Contents. <Refer to Attachment #97)

    5. National Guard Cases, Initiated from AKNG                          eview. (Refer
       to Attachment #98)

On December 20, 2014 this investigator requested SGT Jack Carson to provide the
pohce reports related to APO Case number                    This investigator was
attempting to determine if there were any APD reports that predated the Februa 24,
2010 APD report related to the initial interaction with confidential informant R A  This
was noted earlier in this report on October 7, 2014 with the documents received from
                 It was apparent that an APD report was missing detailing the actions of
the SAU members that explained how they initially came into contact with both
informants

On December 21, 2014 at approximately 4:00 pm. this investigator met with SGT
Carson at the Courtyard Marriott Hotel located on Spenard Road near the Anchorage
international Airport. A review of the reports revealed the following:

On February 23, 2010 Officer MeMillan of the SAU was working miscellaneous street
crimes and observed what he felt was a hand-to-hand drug transaction which occurred
at the Costco parking lot on DeBarr. Based on Officer McMillan’s observation APD
Officer Charles Robertson initiated the traffic stop that led to a consent search of (he
vehicle and the driver During the search what appeared to be a large amount of
                                                            A
powder cocaine fell to the ground from the driver’s                    pants was
transported to APD for further conversation with AST Hazeiaar and Officer Smith The
search of the vehicle resulted in a seizure of a large amount of marijuana

Note: On February 23, 2010 AST Hazelaar was assigned to the SAU and Officer Eric
Smith was an APD officer assigned to the SSTF that works with federal investigations
and prosecutions.

Copies of the APD police reports, Case Numbers               initiated February
2010 and               initiated February20lo, received from SGT Jack Carson are
included with this investigative report (Refer to Attachment #99)

On December 22, 2014 at 10:04 am this investigator called FBI SSA Ann M. Kirkland at
cell phone number                 and left a voice mail requesting a call back to
discuss sonic issues brought forward during this investigation as it relates to the alleged
OCDETF investigation as mentioned by LT Henry.




Case 3:15-cv-00187-RRB       Document 899-2 *SEALED*          Filed 09/14/18

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 36 of 47
               ____




                                                                         Page 87 of 97

December 22, 2014 at 12:21 pm SSA Kirkland returned this investigator’s call. This
investigator requested an inperson interview with Agent Kirkland due to her assignment
to the FBI Field Office located in Allentown. Pennsylvania, which is approximately two
hours from this investigator’s residence. SSA Kirkland agreed to the interview and it
was scheduled for Tuesday. December 30, 2014 at 10:00 am at 504 West Hamilton
Ave., Allentown, PA. SSA Kirkland asked for the names of those being investigated.
This investigator did not disclose any names and advised SSA Kirkland the case would
be discussed at the meeting on December 30   th In closing, SSA Kirkland mentioned

briefly that there were some internal things going on here (with the FBI) that was a
result of her working in Anchorage.

On December 22 2014 at 2:32 pm, AKNG                               was
inter/i            MOA offices (th
                                7
                                   Floor), 632 West 6
                                                    th
                                                       Avenue, Anchorage, AK
99501.            acknowledged she knew that the interview was being digitally
recorded. A certified transcript was completed of the recording. (Refer to
Attachment #100)

The following is a summary of the interview with:

            related she has been with the AKNG since July 25. 2003 when she first
enlisted,             related her last name at the time was rom her first
marriage. The night the sexual assault incident occurred would have been early in the
morning on March2OlO. elated she made an anonymous restricted
report to the SARC on March 29, 2010. A restricted report allows a sexual assault
victim to have a forensic exam completed and medical behavioral health support. The
forensic exam and any results or evidence of that would be held anonymously with the
APD. was not sure how long the evidence was going to be held for. but the
SARC just holds that report anonymously and it’s given a case number, but nobod s
notified. The APD is not notified at that time or her chain of command.
related her chain of command does not know the details and are not supposed to know
the details of what happened.

           related, at that time, there was a memorandum generated from the SARC
coordinator, Gretchen Neely. That memorandum is provided for signature to the
Adjutant General, who was Major General Tom Katkus. When General Katkus signs off
on the memorandum it is forwarded to the National Guard Bureau.               related
her name was not included in the notification, but there was some identifying
information in the memorandum that was submitted that could have potentially identified
her.

           related she told sometime between March and June 2010.
           related that she did not want to make an unrestricted report because of
concerns of not being believed by the APD or her chain of command.                   new
that General Katkus had been a former Anchorage Police Officer                  related
she knew General Katkus had also been part of the counter drug unit at the AKNG.
           further related she also knew that General Katkus had connections with the
APD.               related the chief of staff. LTC DeHaas, actually brought a grou of
individuals into the AKNG that included the perpetrator of her sexual assault



Case 3:15-cv-00187-RRB       Document 899-2 *SEALED*         Filed 09/14/18 Pa.Pt
                                                                            6

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 37 of 47
        _________related
        __________are
           _______     _________in                 _________
                                                   __________




                                                                          Page 88 of 97


—‘-Y--elated she felt because LTC DeHaas brought into the AKNG
                some connections up high in the chain of command.

            related she had                D DeHaas has sexually assaulted other people
that have been in his office.              Duld not say specifically, but she heard that had
happened. LTC DeHaas had been n aviation and there were people within that
organiz                  doing some things that they shoul            doing with government
aircraft                     at the time when she talked to       ‘   -     about the sexual
assault she did not trust that anything would be done with that and she would be
blamed for the sexual assault happening. related she felt like there were
going to be some reprisals for her and her family               s the sole provider for her
kids at that point, having been recently divorced,               as not comfortable
coming to the police at that point.

related she did not see the memorandum going forward when her assault
 had been reported. The memorandum to the NGB (National Guard Bureau) signed by
 General Katkus)              related the memorandum is supposed to be ye ue but
does include information, such a as rank, unit of assignment, and gender.
related she found out later that the memorandum went for General Katkus’ signature,
and a short            ‘,LTC DeHaas went into          :      s office. LTC DeHaas
                       f ,ad been the arson t at was sexually assaulted and if
                new anythin about it.              elated that LTC DeHaas demanded to
             ...‘mation from                           elated               came and
talked to her and explained what happened at the meeting with General Katkus.
related that she was very scared at that point.

            related she started getting some additional attention from LTC DeHaas.
There were a couple of instances that LTC DeHaas was trying to get her alone in a
vehicle to go to do a recc    ‘        e for a conference that was going to take place.
LTC DeHaas tried to get                   certain situations that she just didn’t feel was
appropriate for their AKNG positions.                  elated she thought LTC DeHaas was
trying to take advanta e of her because she had not come forward with an unrestricted
sexual assault report.              related that she had heard that LTC DeHaas had
assaulted someone in the AKNG.          ST. related she felt like that was where LTC
DeHaas was going, and that          KBfi3S singled out by the general for being
there for me and helping other people.

           related told her after LTC DeHaas had come into his office and
asked. that he was then ordered to go to General Katkus’ office with LTC DeHaas. Both
General Katkus and LIC DeHaas questioned about sexual assaults, what
he knew and related that he was re uired to report information to the chain of
command. elated                     ‘  -     ‘as to report the names of the victims.
   brelated she knew                       was trying to make an arrangement for her to
talk to somebody from APD. McMillan is the last name she can remember.
related something happened and even McMillan was compromised or somethin
happened and it was not going to be safe for her to meet with McMiilan.
believed that was a result of the meeting with General Katkus and she knew there had
been law enforcement involved in at least one of the meetings or a meeting one time



Case 3:15-cvOO187-RRB        Document 899-2 *SEALED*         Filed 09/14/18 Pat’
                                                                            6

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 38 of 47
                                         __________-elated




                                                                               Page 89 of 97

    when had been called in                         related the meeting at General
    Katkus office could have been around June 2010.

                related she felt it would not be good to go to the police because General
    Katkus was connected to the APO and asking about        -
                                                                            information, and that
    LTC DeHaas knew or sus acted she was a         .                      as punished by the
    chain of command.                  elated she knew                                “- the
    AKNG and that                    was not retained retiremei
    couple of investigations that were initiated against him.
    general letter of reprimand. This was career ending for ____________
                                                            1                              1
    related                nevar gave her name or information to anyone and that meant a
    lot to her.

related she talked toin March or April 2011 and she asked him
 f he knew somebod down at the APO that he —4 _L... trusted.
related            .     asked her if she wanted to talk to the APD about moving her case
forward.               related she would like to know if her case would be prosecuted.
             related               drove her down to the Multi-Disciplinary Center where
the     ecial Victims Unit was located (The place where she had the forensic exam.)
             related she and         -      sent to a conference room and she talked to
Detective McCoy (LT Ken McCoy of the APD) about what happened. Detective McCoy
said that her case would probably not be taken by the district attorney and prosecuted.
decided not to make a police report at that time because she had believed
that Detective McCoy was giving her the best information that he could as a police
officer. If nothing was going to come of it at that point.just wasnt going to go
forward

decided to pursue her case after the formation of OCI. the Office of Complex
Investigations, with the National Guard Bureau. was told that unit was being
formed and given information from the new SARC about how CCI was trained in
investigating sexual assault cases and complex investigative cases                 related
her case was not going to be just a regular investigation by some officer who was not
trained in investigating sexual assaults at the state 001 actually has some really
extensive training in sexual assault investigations so it would be a team of people
coming to look at the case from outside of the AKNG.                related that occurred
in January 2013 and that is when she changed her report from restricted to unrestricted.
The district attorney decided that the case would not go forward and no information or
dialogue between her and the district Attorney has ever occurred.

            heated she found out after giving a statement to Detective McCoy. after
            Lhe status of her report in 2013, that her interview was never tape recorded
            L.-j when she reviewe
I                                            r      ient in the investigative report. she
I            Ifelt it was not accurate.                     some thou his were out of
context and the documented account seemed dismissive,                       elated she has no
control over the prosecutors determination, but the misrepresentation of her statement
made her feel the decision was made before she even opened her mouth or before she
came forward further related she would have difficulty advising somebody to
talk to the police about a sexual assault because at that time nothing happened and she



Case 3:15-cv-00187-RRB           Document 899-2 *SEALED*          Filed 09/14/18 Pat
                                                                                 6

    Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 39 of 47
                                               _________




                                                                             Page 90 of 97

was at the beginning and the end of it,

e}ated she thought Detective McCoy was sincere.                              :iid not feel like
Detective McCoy was being abrasive, brash, or dismissive to her, but regardless of
what Detective McCoy said to her, the process itself was pretty devastating.
related if her interview was recorded and there was a copy of that, then those are er
words and that was what should come out.                 urther related if that report was
given to the District Attorney to make an eva uation, s e could see why the District
Attorney would not go forward.

elated she knows the AKNG needs to have a liaison and a good connections
with the APD, state troopers. and local law enforcement because that’s who does
investigate and prosecute sexual assault cases that occur in the AKNG.
wants to know that victims have a way to report sexual assaults that is truste an
appropriate.            related she did not feel like there was any confidentiality as far
as her information. The memo that went to General Katkus might as well have just had
her name on it because it pretty much had everything else.

provided electronic copies of the following documents:

    1. Victim Preference Statement Restricted Reporting, dated March 29, 2010. (Refer
       to Attachment #101)

   2. Letter from the Anchorage, Alaska Assistant District Attorney Paul J. Miovas, Jr..
      dated March 7, 2014. (Refer to Attachment #102)

   3. Citizen Records Request Form, dated July 11, 2013 with APD report number
              (Refer to Attachment #103)

On December 2Z 2014 at 4:22 pm, Ms. Mia Carson was interviewed at the MOA
offices (
        th
        7
             Floor), 632 West 6
                              th
                                 Avenue, Anchorage, AK 99501. Ms. Carson
acknowledged she knew that the interview was being digitally recorded. A
certified transcript was completed of the recording. (Refer to Attachment #104>

The following is a summary of the interview with Ms. Mia Carson

Ms. Carson related that she was an Air National Guard Recruiter working in the
Diamond Center between the end of February and the end of March of 2010. Ms.
Carson related a section of the office was shared with the Air Guard. Looking at the
front of the store. the office looked the same, but there was a wall in between the
recruiters for about half of the space. Then behind that wall were doors and then there
was a common area where the recruiters could go back and forth. Ms. Carson related a
person could easily walk through one side without going through the front door, Ms.
Carson related a person could walk to and from the office from the back. Ms Carson
further related if the front doors were locked and both recruiting segments were there.
then one side could go to the other side, because of the common area.

Ms. Carson related that one day she came back from a school visit and was in her office



Case 3:15-cv-00187-RRB Document 899-2 *SEALED*                  Filed 09/14/18 Patl9t
                                                                               6

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 40 of 47
                                                                                  Page 91 of 97

and two r cruiters. and were in her assigned area, but that
and         were also talking with the front desk person. Ms. Carson related there were
a couple of pict r s f her and her husband APD SGT Jack Carson on her desk, Ms.
Carson related     •   had leaned in and asked her if the person in the picture was her
husband. Ms. Carson relatedasked if my husband Jack worked at APD. Ms.
Carson related she responded yes that it was common knowledge that that my husband
was APO (SOT Jack Carson). Ms. Carson related she sent her husband a text and she
asked if there was something going on that she should know about?

Note: There is an AKNG Recruiter named                              ‘ho is no relation to Jack and
Mia Carson.

 Ms. Carson related that             had come over and she did not really know where it
 came from, but that            started talking about how my husband thought that he was a
tough guy. was saying that he could kick my husband’s ass. Ms. Carson
wondered all of a sudden why wanted to fight her husband, commented
that he knew we (Mia and SGT Jack Carson) were watching him. Ms. Carson informed
          that she was not watching him. Ms. Carson related the conversation made her
feel uncomfortable. Ms. Carson related she knew somethin was going on because of
          andbeing in her space, and thatandwere asking about the
picture of her husband, and now               talking about how much bigger. better, badder,
and stron er he is than her husband Jack, all out of the blue. Ms. Carson related that
both       -  andhad gone behind her desk. Ms. Carson related she didn’t
initially see it as a threat but her husband Jack took it as a threat. Ms. Carson related
she did not remember exactly what ha pened after that. but was pretty sure that Jack
must have had a conversation with           because shortly after within a few days
timeframe,             came over to see her and was overly nice. He asked her if she took
them             and          being in her space as a threat. Ms. Carson related no, she
told           she did not take it as a threat.

Ms. Carson related that          and would be by the doors, and again the AKNG
recruiters work area is a mall, but they would be by the doors in the morning when she
would come in and just stare her down. Ms. Carson related she brought this to the
attention of her supervisor. Jack had said there was something going on with the
recruiters and drugs. Ms. Carson related she could guess which two recruiters, which
would be the only two that all of a sudden were in her work space. Ms Carson related if
those two are involved, then they are all involved.        is at the top and      who
was their top recruiter, was always taking trips.                                and
General Katkus were going on golfing trips. Ms. Carson related she was nervous at
times and she was scared because she did not know what they were going to do and
there was always that uncomfortableness

Ms. Carson related that ate this year. s’ ‘—--‘-   ‘‘—     (2014), both
                                                         -‘-‘----


and called her on her                                       informed her of the
allegations against him The purpose cr1____________ phone call was for Mia Carson
to be a character reference for him. Ms. Carson related she received a note from
someone saying that                  had sexually assaulted them in the Army Guard
Office. Ms. Carson related                 told her there was a person alleging they had



Case 3:15-cv-00187-RRB       Document 899-2 *SEALED*                 Filed 09/14/18 6
                                                                                    Pa&t
                                                                                    f l

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 41 of 47
                                                                           Page 92 of 97

 been sexually assaulted It occurred in the Valley (The Arm Guard Recruiting Office)
 and that                 had done it. Ms. Carson related          called recruits into the
 office after hours and that’s where the sexual assaults allegedly occurred.

Ms. Carson related that had called her saying that he wanted her to go to court
and vouch for him by saying the only reason that my husband was looking at him was
because my husband thought that the      era sleeping together lnd Ms.
Carson) Ms. Carson related one of           attorneys reached out to her and the
attorney said he heard that she and        were sleeping together. Ms. Carson related
no one else has heard this information. She wondered where it came from (because
this did not occur).

On December 23. 2014 this investigator received an electronic copy from LI Kenneth
McCoy of the State of Alaska, Office of Special Prosecutions and Appeals. Anchorage.
AK declination letter in the AKNG sexual assault case involving
AKNG                       dated March 4. 2014, addressed to Major General Thomas
Katkus A copy of the letter is included with this report. (Refer to Attachment #105>

December 29, 2014 at 1:40 pm this investigator received a telephone call from FBI SSA
Kirkland who indicated that she was advised not to speak to me due to the ongoing
investigation in Anchorage. She was advised by FBI Leoal Counsel, Dave Joanson,
located in Philadelphia, PA at phone number

Immediately after this notification by SSA Kirkland this investigator called Attorney
Joansen arid left a message indicating this investigator would like to discuss this
interview with him to see if we could come to a resolution since interviews with law
enforcement personnel associated with the federal investigation in Anchorage were
previously permitted by federal authorities n Anchorage.

On December 30. 2014 at 9:58 am this investigator received a detailed voicemail from
FBI Chief Division Council Dave Joansen, who indicated the following:
   1 Generally, the FBI would get a subpoena or a letter from a law firm saying who
      they are and who they represent and what their interest in the party is.

   2   Secondly. if there is still an open federal investigation in Anchorage we are not
       generally inclined to produce agents to be interviewed that could create
       statements or Brady material for an ongoing case, and the federal prosecutors in
       Alaska would not want us or allow us to anyway.

Attorney Joansen closed by indicating if this investigator had any questions to call him
back. This was during the Christmas 2014 holiday week and Joansen was out of the
office. This investigator did return the call and left a message on December 30. 2014 at
10:55 am. This investigator still wanted to revisit this issue with Joansen to see if it
could be resolved. This issue was brought forth by LI Henry involving the initiation of
the federal           investigation Additionally. this investigator made it clear there
was no desire to discuss any of the merits of the federal investigation, only when the
SAU investigation initiated on February 23. 2010 became a federal case




Case 3:15-cv-00187-RRB       Document 899-2 *SEALED*          Filed 09/14/18 Pa1
                                                                             ?
                                                                             6

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 42 of 47
                                                                          Page 93 of 97

On January 7. 2015 this investigator received an electronic copy of the Alaska Rules of
Evidence. Rule 509. Identity of Informer, from MOA. Assistant Municipal Attorney
Christensen. This rule allows for law enforcement to claim a privilege for confidential
informants. LT Henry’s disclosures may have resulted in a waiver of the privilege under
Alaska law and would have compromised any legal protections the prosecution could
have claimed for the confidential informants in future court cases. A copy of the Alaska
Rules of Evidence. Rule 509. is attached to this report, (Refer to Attachment #106)

On January 15, 2015 at 4:00 pm this investigator had a brief telephone
conversation with Chief Mew to clarify his interaction with the National Guard
Office of Complex Investigations (OCI) investigator that he met with for a couple
hours around May 2014. The telephone conversation with Chief Mew was not
electronically recorded.

Chief Mew related It was a one-way conversation with the OCI investigator and that he
did all the talking. He told the OCI investigator everything that he disclosed during his
interviews during this investigation Chief Mew related he did not have his timeline.
created yet (at the time of meeting with the OCI investigator around May 2014) since
that was not done until August 2014. The OCI investigator’s mission was not to
investigate APD and no information was coming back to him from 001.

Chief Mew related he tried to get the information to the governor through the OCt report
but that did not happen. Chief Mew related no specifics were in the report but just
general descriptions. Chief Mew related the 001 report stopped short of an
investigation: however, he told the 001 investigator to interview SGT Carson and Officer
McMillan and the 001 investigator could have access to APD personnel

On January 26. 2015 this investigator received an electronic copy of a Memorandum
authored by MOA, Municipal Attorney Dennis Wheeler on this same date. Attorney
Wheeler indicated his office, if asked, would not uniformly direct departments not to
investigate or discipline for misconduct, even if allegations of retaliation would be made
in response. Attorney Wheeler also noted when he first learned that an APD command
officer may have forced the disclosure of confidential informants to senior AKNG staff
and may have terminated APD investigations, both without the prior knowledge of APD
command, he immediately took action to include requesting and instigating this outside
investigation in September 2014,

Attorney Wheeler related he does not dispute that a briefing occurred on November 8.
2013 by Chief Mew with the Mayor. the Municipal Manager. and the Municipal Attorney.
While it was possible that Chief Mew informed them as early as November 8, 2013 that
an APD officer may have directed his staff not to investigate Katkus specifically, and
that he was trying to get the FBI involved, he had no recollection of being informed in
November 2013 that an APD officer had forced the disclosure of the identity of
confidential informants, or had directed officers to no longer investigate drug cases or
sexual assault cases involving the AKNG. This is consistent with the Chief’s (Mew) own
recollection of what he learned at the November 7. 2013 meeting. A copy of Attorney
Wheeler’s Memorandum is included with this report (Refer to Attachment #107)



Case 3:15-cv-00187-RRB       Document 899-2 *SEALED*         Filed 09/14/18 PaM@t
                                                                            4
                                                                            6

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 43 of 47
                                                                         Page 94 of 97

This investigator additionally noted in relation to Attorney Wheelers Memorandum that
Chief Mew’s prepared timeline under the November 7,2013 entries only mentions that
the SAU wanted to investigate Katkus for possibly interfenng, but LT Henry would not
let them The entries on that date by Chief Mew do not mention any allegations of
confidential informant disclosures, or ordering SAU personnel to no longer investigate
drug cases, or sexual assault cases involving the AKNG. (Refer to Attachment #3,
pages 3 and 4 for details)

January 28. 2015 this investigator received an email from Mia Carson based on this
investigators request at the time of her interview that she provide any documentation
that would assist in this investigation to verify the date range that the Army National
Guard recruiters came into her office and made her feel uncomfortable. Ms. Carson
indicated on February 27, 2010 she took a picture with actor Danny Glover and Beth
Miller her supervisor when they were leaving Dallas. Texas after their annual recruiting
conference. Ms Carson electronically forwarded a copy of the photograph with Mr.
Glover. Ms. Carson related she knew the recruiters were in her office around March
2010 after the first recruiter                  had contact with the police. She remembers
getting the call about      •   hile at the conference because of the amazing view she
was having looking out the window there. Ms. Carson then indicated she was back a
week or two when they were in her office. The email and dated photograph are
included with this report, (Refer to Attachment #108)

Ms. Carson also forwarded a copy of a memorandum. dated October 15, 2010, that.
confirmed the official date of her to                         was October 14.
2010. A copy of the memorandum and related emails are included with this report.
(Refer to Attachment #109)

A copy of the APD’s SVU policy on conducting unit investigations was received from
MOA. Assistant Municipal Attorney Christensen on October 15, 2014 and is included
with this report. (Refer to Attachment #110)

This investigator has determined there is no need to interview FBI SSA Kirkland at this
time. SSA Kirkland from all the documents and interviews had no direct involvement
with the SAU case initiated on February 23, 2010. The first verification of her
involvement, included in a memo provided by LT Henry. occurred on March 9, 2010.
Should new evidence or information surface that SSA Kirkland had earlier involvement
this investigator will revisit the need for an interview.

On January 15. 2015 Chief Mew provided an edited copy of his timeline without SGT
Carson’s and Officer McMillan’s “Guard Timeline’ portion as noted in Attachment #3.
(Chief Mew notified this investigator on December 18, 2014 at the conclusion of his
supplemental interview that he was forwarding an edited copy of his original timeline.)
Chief Mew previously indicated his edits were minor and did not change the facts as
listed in his original document. This investigator compared the two documents and
noted no significant changes to the content of the original or edited timelines prepared
by Chief Mew. A copy of Chief Mew’s edited timeline is included with this report.
(Refer to Attachment # 111)




Case 3:15-cv-00187-RRB       Document 899-2 *SEALED*         Filed 09/14/18 Pa@MJt4

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 44 of 47
                                                                             Page 95 of 97

On February 12, 2015 Chief Mew provided written correspondence to this investigator
acknowledging that he was not prevented from investigating LT Henry in May 2014.
Chief Mews correspondence also mentioned that he hoped the FBI or Oct
investigations would provide a finding or referral to the department that would initiate an
investigation into LT Henrys conduct, Chief Mew indicated that prior to September
2014 no one outside of the APD recommended to him the APD should be investigating
LT Henrys decision making conduct that occurred in 2010. Chief Mew further related
for a ten month period he did not order an investigation into LT Henrys conduct to
protect the APD and the taxpayer. (Refer to Attachment #112>

Additionally on February 12, 2015, Chief Mew forwarded an email to this investigator
indicating in late spring or early summer of 2014 that he tried to interest the City of
Anchorage into hiring a consultant with expertise in ridding police agencies of corrosve
commanders. Chief Mew related that he was willing to use department funds to pay for
the consultants services, Note: This process was considered by Chief Mew instead of
initiating an internal investigation into LT Henrys conduct. The APD internal
investigation and discipline processes were available to resolve LT Henrys APD policy
infractions without acquiring the additional costs of an outside consultant to resolve a
problematic commander, (Refer to Attachment # 113)

On February 13, 2015 MOA, Assistant Municipal Attorney Christensen forwarded an
electronic copy of the following APR report:

                            ‘‘dJune2013, Offense Trespass. The
                                    I
                                    Officer Seth McMillan transported
                                        rance of processing him     forl
                                          s same date made indirect homicidal threats
  regard mc                             kRefer to Attachment #116 for soecific details).
 A fl    tr
         -—



              -  McMJlan pulled his vehicle into the                         with
I         in custody he was advised by SGT Doll. Detective Jakeway and Officer LaPorte
  that a suspicious extended cab Chevrolet SUV had pulled in behind Officer McMillans
 vehicle and circled through the detective parking lot. There were two occupants in the
 vehicle and according to Officer McMillan the subjects appeared to be watching him.
 The suspicious vehicle was captured on APD surveillance video. The APD investi tion
 revealed the driver of the vehicle vM.G. close friend of AKNG Recruiter
                                                 -


          who is a close associate of      JN        This APD report is still pending.
 (Refer to Attachment #114)

On February 19, 2015 this investigator received copies of the following APR reports
mailed from SGT Carson:

        1. APD Case No.                  dated January      2013, Offense Suspicious
           Circumstances. The victim in this report is             I       (AKNG member)
           who reported to AKNG [TO Jane Wawersik that the details about her medical
           treatment and sexual assault/rape investigation that are confidential and were
           posted online by                   The AKNG was in the process of investigating
                            for Misuse of Confidential Information, This APD case is closed
           citing jurisdiction. (Refer to Attachment #115)



Case 3:15-cv-00187-RRB           Document 899-2 *SEALED*         Filed 09/14/18 Paa147

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 45 of 47
                       ___________
                              ___




                                                                                         Page 96 of 97

    2. APD Case No.                      dated    Junel                                 Bomb
       or Suicide). I                                                             and the
       complainant is                                                    ‘who was assigned
       byt’ AKt”’                        recrui   misconduct, was indirectly threatened by
                                       rential                      ‘t suspect.
                                                                     ‘ten he threatened to
                                    i needed to b                                     I
                                    Ihad a duty
                                                                 reported the threat to her
        safety to fr                            was served witF’
        preventinç                   ‘from having contact witl”



                                                                    This APD case is considered
        suspended.          r   to Attachment I

    3, APD Case No.                      dated Jut                     .   I-
                                                                            of City/State
                                                                                ‘   -.

                                                                                         ‘i
       Regulations. T                                                              the
       susoect is AKNG I                                     _J learned from I                    I
        J.                             Officer (unknown rank’s C   les Knowles who
                        N            he was                       h.       uested that
        Knowles                       that he was                         Knowles related a
        few days later he
        indirect contact was
                         1
                                   d the messar                             J
                                                                     not knowing this
                                                                     APD report is closed.
                                                                           ..



        (Refer to AttachmeLi

   4’                                        i August          2013, Offense:
                                                      -‘   ‘-rv to the APD and it was suspected
                                                             to allow him
                                                     This APD case is still pending. (Refer to


On March 11, 2015 this investigator received a CD containing the cellular telephone
records of AKNG General Katkus. The APD previously made a federal Touhy Request
to obtain General Katkus cellular telephone records from July 10, 2009 through
September 9, 2014. General Katkus AKNG cellular telephone number during the
aforementioned time period was                      This investigator reviewed the cellular
telephone records that revealed no telephone calls from LT Henry to General Katkus at
the time of the first SAU informant and investigation disclosures on or about February
26 2010 However General Katkus cellular telephone records revealed that LT Henry
made three calls to General K             on J’            2010. LT Henry made two calls from his
APD office telephone number                                   ig eight minutes and one call from
his APD cellular telephone r..       -              or a total of six minutes, On June
4, 2014 LT Henry placed one call to General Katkus from his cellular telephone for a
total of one minute. General Katkus’ cellular telephone records support Officer
McMillans version of events from June 3. 2010. Officer McMillan related he was
ordered by LT Henry to discloseas his confidential source of drug and



Case 3:15-cv-00187-RRB Document 899-2 *SEALED*                        Filed 09/14/18 Pat
                                                                                     6

 Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 46 of 47
                                                                           Page 97 of 97

sexual assault information from within the AKNG. Officer MeMillan further related that
he was resent in LT Henrys office when LT Henry called and informed General Katkus
ot      ‘        as his (Officer McMiilan) AKNG source. LT Henrys cellular telephone
call to General Katkus on June 4, 2010 at 10:44 am was sixteen minutes before the
1 1:00 am meeting with General Katkus and LTC DeHeas at the AKNG. A copy of
General Katkus cellular telephone records for June 3 4, 2010 is included with this
                                                        —



report. (Refer to Attachment #119)

Note: The cellular telephone records also revealed LT Henry contacted General Katkus
from his cellular telephone number                   on March 8. 2010 for seven minutes
and on March 9, 2010 for three minutes. These two contacts are noted but this
investigator has not to date found any relationship for these contacts with LT Henry s
conduct under investigation. (Refer to Attachment #120)

General Katkus cellular telephone records tor Ju’y 2010 through September 2014 have
been printed in their entirety and are attached to this report. The initial records indicate
the telephones user as Tim Crawford but these are the records that have been
provided through the federal Touhy request for AKNG General Katkus. (Refer to
Attachment #121)

On March 13, 2015 MOA, Assistant Attorney Christensen provided APD Organizational
Charts from calendar years 2010 and 2014. The APD Organization Charts for 2010 and
2014 are included with this report. (Refer to Attachments #122 and #123
respectively)




Case 3:15-cv-00187-RRB Document 899-2 *SEALED*                Piled 09/14/18 PaPt4

Case 3:15-cv-00187-RRB Document 1003-2 Filed 10/18/18 Page 47 of 47
